Exhibit 10.3

 

 

 

 

 

 

 

 

SN EF UnSub GP, LLC

_______________________________________

 

A Delaware Limited Liability Company

_______________________________________

 

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

 

Dated as of March 1, 2017

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

Page

Article I ORGANIZATION


2

1.1

Continuation of the Company


2

1.2

Name


2

1.3

Registered Office; Registered Agent


2

1.4

Principal Place of Business


2

1.5

Fiscal Year


2

1.6

Foreign Qualification


2

1.7

Term


3

1.8

No State-Law Partnership


3

1.9

Purposes


3

Article II MEMBERS


3

2.1

Members


3

2.2

No Liability of Members


3

2.3

Representations and Warranties


4

Article III UNITS AND CAPITAL CONTRIBUTIONS


5

3.1

Membership Interests


5

3.2

Capital Contributions


5

3.3

Return of Contribution


5

3.4

Withdrawal of Capital


5

3.5

Additional Capital Contributions


6

3.6

Additional Members


6

Article IV DISTRIBUTIONS AND ALLOCATIONS


6

4.1

Distributions


6

4.2

Allocations


6

4.3

Capital Accounts


6

Article V MANAGEMENT


6

5.1

Management by the Board of Directors


6

5.2

Actions by the Board; Delegation of Authority and Duties; Reliance by Third
Parties


6

5.3

Board Composition


7

5.4

Board Meetings; Quorum; Vote Required


9

5.5

Action by Written Consent


10

5.6

Officers


10

5.7

Actions Requiring Approval


12

5.8

Issuance of Preferred Units and Certain Debt Matters


22

5.9

Enforcement of Affiliate Contracts


23

5.10

Limitation of Duties and Corporate Opportunities


23

5.11

AMI and Participation in Future Acquisitions


26



--------------------------------------------------------------------------------

 

 

5.12

Meetings of the Members


27

5.13

Company Covenants, Representations and Warranties


28

5.14

Tag-Rights Control


30

5.15

Certain Workover and Recompletion Operations


30

Article VI BOOKS, REPORTS AND COMPANY FUNDS


30

6.1

Records and Accounting


30

6.2

Reports


31

6.3

Inspection by Members


31

6.4

Public Disclosure


31

Article VII TAX MATTERS


32

7.1

Tax Controversies


32

Article VIII EXCULPATION AND INDEMNIFICATION


32

8.1

Performance of Duties; No Liability of Members, Directors and Officers


32

8.2

Right to Indemnification


33

8.3

Advance Payment


33

8.4

Indemnification of Employees and Agents


34

8.5

Appearance as a Witness


34

8.6

Nonexclusivity of Rights


34

8.7

Insurance


34

8.8

Savings Clause


34

8.9

Fund Indemnitors


34

Article IX UNITS, TRANSFERS, AND OTHER EVENTS


35

9.1

Unit Certificates


35

9.2

Record Holders


36

9.3

Restrictions on Transfers of Units


36

9.4

Disposition Transactions


37

9.5

Exit Transactions.


37

9.6

Expenses


42

9.7

Transfers Generally; Substitute Members


42

9.8

Closing Date


43

9.9

Effect of Incapacity


43

9.10

No Appraisal Rights


43

9.11

Effect of Non-Compliance


43

Article X DISSOLUTION, LIQUIDATION AND TERMINATION


44

10.1

Dissolution


44

10.2

Liquidation and Termination


44

Article XI DEFINITIONS


45

11.1

Definitions


45

11.2

Construction


57

Article XII MISCELLANEOUS


58

12.1

Notices


58



--------------------------------------------------------------------------------

 

 

12.2

Confidential Information


58

12.3

Entire Agreement; Integrated Transaction


59

12.4

Effect of Waiver or Consent


59

12.5

Amendment or Modification


60

12.6

Binding Effect


60

12.7

Consent to Jurisdiction; Waiver of Trial by Jury


60

12.8

Governing Law


61

12.9

Further Assurances


61

12.10

Waiver of Certain Rights


61

12.11

Notice to Members of Provisions


61

12.12

Counterparts


61

12.13

Headings


61

12.14

Remedies


61

12.15

Severability


61

12.16

No Recourse


62

 

EXHIBITS

 

Exhibit A

Members, Capital Contributions and Units Held

Exhibit B

Board Designations

Exhibit C

Officers

Exhibit D

Approved Successor Independent Auditors and Independent Reservoir Engineers

Exhibit E

Form of Purchase Agreement

Exhibit F

LTM EBITDA Levels

 

 

 

 





--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
SN EF UnSub GP, LLC
A Delaware Limited Liability Company

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of SN EF UnSub GP,
LLC, a Delaware limited liability company (the “Company”), effective as of March
1, 2017 (the “Effective Date”), is made and entered into by the Company; GSO ST
Holdings Associates LLC, a Delaware limited liability company (the “GSO
Investor”); and SN UR Holdings, LLC, a Delaware limited liability company (the
“Sanchez Investor”), as the initial Members of the Company.

R E C I T A L S:

WHEREAS, the Company was formed as a limited liability company under the
Delaware Act, pursuant to the filing of the Certificate of Formation of the
Company (the “Delaware Certificate”) filed with the Secretary of State of the
State of Delaware on December 21, 2016; and

WHEREAS, the Sanchez Investor, as the sole initial Member, executed the Limited
Liability Company Agreement of SN EF UnSub GP, LLC, effective December 21, 2016
(the “Original LLC Agreement”); and

WHEREAS, the Company owns the non-economic general partner interest in, and
serves as the sole general partner of, the Partnership; and

WHEREAS, the Company is a party to that certain Securities Purchase Agreement,
dated as of January 12, 2017 (the “Securities Purchase Agreement”), pursuant to
which the Company, the Partnership, the Sanchez Parent, SN EF UnSub Holdings,
LLC, a Delaware limited liability company, the Sanchez Investor, GSO ST Holdings
LP, a Delaware limited partnership, and the GSO Investor agreed, among other
things, that the Original LLC Agreement would be amended and restated by this
Agreement; and

WHEREAS, the Company caused the Partnership to enter into each of the Sanchez
Letter Agreement and the Hydrocarbons Marketing Agreement on January 12, 2017;
and

WHEREAS, the Sanchez Investor and the GSO Investor deem it advisable to amend
and restate the Original LLC Agreement in its entirety as set forth herein; and

WHEREAS, as part of the Anadarko Closing, the Company, in its capacity as the
general partner of the Partnership, shall cause the Partnership to enter into
the MSA and the Joint Development Agreement, and will amend and restate the
agreement of limited partnership of the Partnership by entering into the
Partnership Agreement in the form attached as Exhibit A to the Securities
Purchase Agreement; and

WHEREAS, unless the context otherwise requires, capitalized terms used herein
shall have the respective meanings ascribed to them in Section 11.1.



1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, for and in consideration of the premises, the covenants and the
agreements hereinafter contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Members hereby
amend and restate the Original LLC Agreement in its entirety as follows:

Article I
ORGANIZATION

1.1       Continuation of the Company.  The Company was formed as a Delaware
limited liability company on December 21, 2016 by the filing of the Delaware
Certificate in the office of the Secretary of State of the State of Delaware
pursuant to the Delaware Act.  The Members desire to continue the Company for
the purposes and upon the terms and conditions set forth herein.  As of the
Effective Date, the GSO Investor and the Sanchez Investor constitute the sole
Members of the Company.  Except as provided herein, the rights, duties and
liabilities of each Member will be as provided in the Delaware Act.

1.2       Name.  The name of the Company is “SN EF UnSub GP, LLC”.  Company
business will be conducted in such name or such other names that comply with
applicable Law as the Board may select from time to time.

1.3       Registered Office; Registered Agent.  The registered office of the
Company in the State of Delaware will be the initial registered office
designated in the Delaware Certificate or such other office (which need not be a
place of business of the Company) as the Board may designate from time to time
in the manner provided by law.  The registered agent of the Company in the State
of Delaware will be the initial registered agent designated in the Delaware
Certificate, or such other Person or Persons as the Board may designate from
time to time in the manner provided by law.

1.4       Principal Place of Business.  The principal place of business of the
Company will be at 1000 Main Street, Suite 3000, Houston, Texas  77002, or such
other location as the Board may designate from time to time, which need not be
in the State of Delaware.  The Company may have such other offices as the Board
may determine appropriate.

1.5       Fiscal Year.  The fiscal year of the Company (the “Fiscal Year”) for
financial statement and federal and applicable state and local income tax
purposes will end on December 31 unless otherwise determined by the Board or
required under the Code.

1.6       Foreign Qualification.  The Board is authorized to cause the Company
to comply, to the extent procedures are available, with all requirements
necessary to qualify the Company as a foreign limited liability company in any
jurisdiction in which the Company owns property or transacts business or
elsewhere where such qualification may be necessary or advisable for the
protection of the limited liability of the Members or to permit the Company to
lawfully own property or transact business, and to obtain similar qualifications
for the Company’s Subsidiaries.  Each Officer is authorized, on behalf of the
Company, to execute, acknowledge, swear to and deliver all certificates and
other instruments as may be necessary or appropriate in connection with the
foregoing qualifications.  Further, upon request of the Board, each Member will
execute,

2

--------------------------------------------------------------------------------

 

 

acknowledge, swear to and deliver all certificates and other instruments that
are reasonably necessary or appropriate to obtain, continue, modify or terminate
such qualifications.

1.7       Term.  The term of the Company commenced on the date the Delaware
Certificate was filed with the office of the Secretary of State of the State of
Delaware and shall continue until the Company is dissolved as determined under
Section 10.1.

1.8       No State-Law Partnership.  Except to the extent provided in the next
sentence, the Members intend that the Company shall not be a partnership
(including, without limitation, a limited partnership) or joint venture, and
that no Member or Officer shall be a partner or joint venturer of any other
Member or Officer, for any purposes, and this Agreement shall not be construed
to the contrary.  Notwithstanding the foregoing, the Members intend that the
Company shall be treated as a partnership for federal and, if applicable, state
and local income tax purposes.  Except to the extent otherwise provided herein,
each Member and the Company shall file all tax returns and shall otherwise take
all tax and financial reporting positions in a manner consistent with such
treatment unless otherwise required by law.

1.9       Purposes.  The nature or purposes of the business to be conducted or
promoted by the Company is to own the non-economic general partner interest in,
and to serve as the general partner of, SN EF UnSub, LP, a Delaware limited
partnership (the “Partnership”), and to engage in the operation and management
of the Partnership in accordance with this Agreement and the Partnership
Agreement, including actions that the Partnership may undertake with respect to
its Subsidiaries (the Partnership and its Subsidiaries, collectively, the
“Partnership Group Companies”) and in any other lawful act or activity
incidental or related thereto authorized by the Board and for which limited
liability companies may be organized under the Delaware Act.  The Company may
engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing.  In furtherance of its purpose, (a) the Company
shall have and may exercise all of the powers now or hereafter conferred by
Delaware law on limited liability companies formed under the Delaware Act and
(b) the Company shall have the power to do any and all acts necessary,
appropriate, proper, advisable, incidental or convenient to or for the
protection and benefit of the Company.  Notwithstanding anything herein to the
contrary, nothing set forth herein shall be construed as authorizing the Company
to possess any purpose or power, or to do any act or thing, forbidden by law to
a limited liability company formed under the laws of the State of Delaware.

Article II
MEMBERS

2.1       Members.  The names, addresses, Capital Contribution balances and
Percentage Interests of each Member are set forth on Exhibit A attached hereto
and incorporated herein.  The Board, or any appropriate Officer of the Company,
is hereby authorized and directed to complete, supplement, modify, correct or
amend Exhibit A to reflect the creation or issuance of any Additional Units, the
admission of any additional Members, the withdrawal of any Member, the change of
address of any Member, the Capital Contributions of any Member, the Units held
by any Member and other information called for by Exhibit A in conformity with
this Agreement.  Such completion, supplementation, modification, correction or
amendment may be made from time to time as and when the Board or such Officer
considers it appropriate in accordance with this Section 2.1.

2.2       No Liability of Members.  Except as otherwise required by applicable
Law and as expressly set forth in this Agreement, no Member shall have any
personal liability whatsoever in such Member’s capacity as a Member, whether to
the Company, to any of the other Members, to the creditors of the Company or to
any other third party, for the debts, liabilities, commitments or any other
obligations of the Company or for any losses of the Company.  Each Member shall
be liable only to make such Member’s

3

--------------------------------------------------------------------------------

 

 

Capital Contribution to the Company and the other payments and covenants
provided expressly herein.  Except as otherwise provided in this Agreement, a
Member’s liability (in its capacity as a Member) for debts, liabilities and
losses of the Company shall be limited to such Member’s pro rata share of the
Company’s assets in accordance with each Member’s respective Percentage
Interests.

2.3       Representations and Warranties.  Each Member hereby represents and
warrants to the Company and each other Member that:

(a)       Power and Authority.  Such Member has full power and authority to
enter into this Agreement and to perform its obligations hereunder;

(b)       No Conflicts.  The execution, delivery and performance of this
Agreement do not conflict with any other agreement or arrangement to which such
Member is a party or by which it is or its assets are bound;

(c)       Contributed Property.  All property contributed to the Company by such
Member, and any property thereafter to be contributed to the Company by such
Member, has been or will be duly and lawfully acquired;

(d)       Own Account.  Such Member has acquired or is acquiring its interest in
the Company for investment purposes only for its own account and not with a view
to any distribution, reoffer, resale or other disposition that is not in
compliance with the Securities Act or any applicable state securities laws;

(e)       Expertise.  Such Member alone, or together with its representatives,
possesses such expertise, knowledge and sophistication in financial and business
matters generally, and in the type of transactions in which the Company proposes
to engage in particular, that such Member is capable of evaluating the merits
and economic risks of acquiring and holding the Units, and that such Member is
able to bear all such economic risks now and in the future;

(f)       Awareness of Economic Risk.  Such Member is aware that it must bear
the economic risk of such Member’s investment in the Company for an indefinite
period of time because Units have not been registered under the Securities Act
or under the securities laws of any state, and, therefore, such Units cannot be
sold unless they are subsequently registered under the Securities Act and any
applicable state securities laws or an exemption from registration is available;

(g)       No Registration Rights.  Such Member is aware that only the Company
can take action to register Units in the Company under the Securities Act and
that the Company is under no such obligation and does not propose or intend to
attempt to do so;

(h)       Transfer Restrictions.  Such Member is aware that this Agreement
provides restrictions on the ability of a Member to Transfer Units, and such
Member will not seek to effect any Transfer other than in accordance with such
restrictions; and



4

--------------------------------------------------------------------------------

 

 

(i)       Accredited Investor.  Such Member is, and at such time that it makes
any additional Capital Contributions to the Company, will be an “accredited
investor” within the meaning of Rule 501 under the Securities Act (an
“Accredited Investor”) unless such status as an Accredited Investor is not
required in order for the Transfer of Units to such Member to be exempt from
registration under the Securities Act.

Article III
UNITS AND CAPITAL CONTRIBUTIONS

3.1       Membership Interests.

(a)       The Units issued by the Company shall consist of Class A Units and
Class B Units.  As of the Effective Date, the Company is authorized to issue up
to 99 Class A Units and 1 Class B Unit.  Subject to the terms and conditions set
forth in this Agreement and the Securities Purchase Agreement, and after giving
effect to the transactions contemplated by the Securities Purchase Agreement, as
of the Effective Date, the Company has issued 99 Class A Units to the Sanchez
Investor and 1 Class B Unit to the GSO Investor.  Additional Units (or series or
classes of Units) or securities convertible into or exercisable for additional
Units or rights to purchase additional Units (which for purposes of this
Agreement shall be “Additional Units”) may be issued from time to time as may be
determined by the Board pursuant to Sections 5.7(a)(xii) and 5.7(b)(x), with
such relative rights, powers and duties as the Board may determine in accordance
with this Agreement.  The Company may issue fractional Units.

(b)       Units shall constitute “securities” governed by Article 8 of the
Delaware Uniform Commercial Code, as amended from time to time after the
Effective Date.

(c)       Upon the redemption or liquidation in full of all outstanding
Preferred Units pursuant to the Partnership Agreement, each Unit then
outstanding that is held by any Class B Member, GSO or any of its Affiliates
shall be terminated and extinguished (including all rights and obligations
associated therewith) and, other than the right to indemnification pursuant to
Section 8.2 for the time period in which such Member was a Member of the
Company, such Member shall not have any interest in the Company or any rights
pursuant to this Agreement following such termination.

3.2       Capital Contributions.  All Members acknowledge and agree that the
Capital Contributions set forth on Exhibit A as of the Effective Date represent
the amount of money contributed by the Members to the Company as of the
Effective Date.

3.3       Return of Contribution.  No Member is entitled to the return of any
part of its Capital Contributions or to be paid interest in respect of either
its Capital Account or its Capital Contributions.  Any Capital Contribution that
has not been repaid is not a liability of the Company or of the other
Members.  A Member is not required to contribute or to lend any cash or property
to the Company to enable the Company to return the other Members’ Capital
Contributions.

3.4       Withdrawal of Capital.  No Member has the right to withdraw any part
of its Capital Contribution from the Company or to receive the return of any
part of its Membership Interest in the Company prior to the Company’s
liquidation and termination pursuant to Article X hereof.



5

--------------------------------------------------------------------------------

 

 

3.5       Additional Capital Contributions.  No Class A Member or Class B Member
shall be obligated to make additional Capital Contributions to the Company, and
no Member is obligated to make any Capital Contributions except as the Members
may otherwise expressly agree to in writing.

3.6       Additional Members.  In order for a Person to be admitted as a Member
of the Company with respect to any Additional Units and the exercise of any
rights hereunder relating thereto, such Person shall be required to have first
delivered to the Company a written undertaking to be bound by the terms and
conditions of this Agreement, together with such other documents and instruments
as the Board reasonably determines to be necessary or appropriate in connection
with the issuance of such Additional Units to such Person or to effect such
Person’s admission as a Member.

Article IV
DISTRIBUTIONS AND ALLOCATIONS

4.1       Distributions.  All distributions by the Company shall be allocated to
the Members pro rata in accordance with each Member’s respective Percentage
Interests (at the time the amounts of such distributions are determined) and in
such aggregate amounts and at such times as shall be determined by the
Board.  Subject to the limitations set forth in the Delaware Act and any other
applicable Law, prior to the dissolution, winding-up and liquidation of the
Company, the Board may, in its discretion, direct the Company to make
distributions of cash or other property to the Members.  Notwithstanding any
provision to the contrary contained in this Agreement, neither the Company nor
the Board, on behalf of the Company, shall be required or permitted to make a
distribution to any Member on account of its Membership Interest if such
distribution would violate the Delaware Act or other applicable Law.  Any
distributions pursuant to this Article IV made in error or in violation of
Section 18-607(a) of the Delaware Act will, upon demand by the Board, be
returned to the Company.

4.2       Allocations.  Unless otherwise required by the Allocation Regulations,
all items of income, gain, loss, deduction and credits will be allocated to the
Members pro rata in accordance with their respective Percentage Interests.

4.3       Capital Accounts.  The Company shall establish and maintain for each
Member a separate capital account (“Capital Account”) in accordance with the
Allocation Regulations.

Article V
MANAGEMENT

5.1       Management by the Board of Directors.  The powers, business and
affairs of the Company and its Subsidiaries, including, without limitation, the
powers, business and affairs of the Company that relate to management and
Control of any of its Subsidiaries or the Partnership Group Companies, shall be
exercised by or under the authority or direction of a board of directors (the
“Board of Directors” or the “Board”), except for cases in which the approval of
the Members is expressly required by non-waivable provisions of applicable law,
including the Delaware Act, or in accordance with the express provisions of this
Agreement.  The Company shall cause the Partnership Group Companies to comply
with contracts and agreements to which they are a party.

5.2       Actions by the Board; Delegation of Authority and Duties; Reliance by
Third Parties.

(a)       In managing the business and affairs of the Company and exercising its
powers, the Board may act through meetings and written consents pursuant to
Sections 5.4 and 5.5,  

6

--------------------------------------------------------------------------------

 

 

respectively, and through any Officer of the Company to whom authority and
duties have been delegated pursuant to Section 5.6.

(b)       Any Person dealing with the Company may rely on the authority of any
Officer in taking any action in the name of the Company authorized by the Board
without inquiry into the provisions of this Agreement or compliance herewith,
regardless of whether that action actually is taken in accordance with the
provisions of this Agreement.

5.3       Board Composition.

(a)       Composition.

(i)       The Board shall initially be composed of five (5) directors (or such
other number of directors as the Board may unanimously determine) that are
natural persons (each, a “Director” and, collectively, the “Directors”).  The
Directors shall be “managers” within the meaning of Section 18-101 of the
Delaware Act.  No Director in his or her individual capacity shall have the
authority to manage the Company or approve matters relating to, or otherwise to
bind the Company, such powers being reserved to the Directors acting through the
Board and to such other committees of the Board, and Officers and agents of the
Company, as designated by the Board.  Three (3) Directors shall be designated
from time to time by the Class A Member (any Director so designated by the Class
A Member, a “Sanchez Director”) and, subject to Section 5.3(d) and
Section 5.3(e), two (2) Directors shall be designated from time to time by the
Class B Member (any Director so designated by the Class B Member, a “GSO
Director”).  The Sanchez Directors and the GSO Directors as of the Effective
Date are set forth on Exhibit B. Notwithstanding anything to the contrary
provided herein and subject to Section 5.3(e), at any time during which the
Class B Member is not entitled to appoint any GSO Directors, the Board does not
include a representative of the GSO Investor or the consent of such
representative is not required for the Company or any Partnership Group Company
to take any act described in Section 5.7(b)(vi), the Class A Member shall
appoint an Independent Director to the Board no later than five (5) Business
Days after the occurrence of such triggering event.  The Independent Director
may only be removed for Cause and no resignation or removal of the Independent
Director shall be effective until (i) the Class A Member has provided the Credit
Agreement Agent with five (5) Business Days’ prior written notice of such
resignation or removal, and (ii) a successor Independent Director is
appointed.  No appointment of a successor Independent Director shall be
effective until such successor shall have accepted his or her appointment as the
Independent Director by a written instrument. In the event of a vacancy in the
position of the Independent Director, the Class A Member shall, as soon as
practicable, appoint a successor Independent Director. 

(ii)       Each Member having the right to designate a Director to the Board
hereunder shall also have the right to designate one natural person to act as
its Board observer at all meetings of the Board, which designation shall be made
by written notice to the Company.  No Board observer shall be entitled to vote
on any matter

7

--------------------------------------------------------------------------------

 

 

presented to the Board.  After receipt of each such designation under this
Section 5.3(a)(ii), the Company will (A) give timely advance notice to each such
Board observer of all such meetings of the Board and all proposals to such body
for action without a meeting, (B) allow each such Board observer to attend all
such meetings and (C) provide each such Board observer with copies of all
written materials distributed to the Board, in connection with such meetings or
proposals for action without a meeting, including but not limited to all minutes
of previous actions and proceedings;  provided,  however, that each such Board
observer shall agree to hold in confidence and trust all information so
provided; and provided further, that the Company reserves the right to withhold
any information and to exclude each such Board observer from any meeting or
portion thereof if access to such information or attendance at such meeting
could adversely affect the attorney-client privilege between the Company and its
counsel or result in disclosure of trade secrets.

(b)       Removal; Vacancies.  Subject to Section 5.3(a)(i), no Director may be
removed from the Board except at the written direction of the Member(s) entitled
to designate such Director, which Member(s) will upon any such removal be
entitled to appoint an alternative Director to fill the vacancy.  A Director may
resign at any time, such resignation to be made in writing and to take effect
immediately or on such later date as may be specified therein.  Each of the
Members may change or replace any of its respective Directors on the Board upon
twenty-four (24) hours’ prior written notice to the Board and the other
Members.  Any vacancy in the Board, whether created by the removal, resignation,
retirement of a Director or otherwise, shall be filled only by the Member
entitled to designate such Director in accordance with this Section 5.3.

(c)       Subsidiaries.  To the extent any Subsidiary of the Company is not a
member-managed limited liability company or partnership of which a Partnership
Group Company is the managing general partner, the Company shall take all
necessary action to ensure that the board of directors, board of managers,
partnership committee or similar governing body of such Subsidiary of the
Company shall be comprised of designees of each of the Class A Member(s), the
Class B Member(s) and the Independent Director, if applicable, that, as nearly
as is practicable, are in proportion to the number of their respective designees
on the Board and require the vote, consent or decision (and presence for quorum)
of each such designee to the same extent as would be required for comparable
actions and meetings at the Board.

(d)       Board Restructuring.  Following an Investor Redemption Event and
solely for so long as such Investor Redemption Event remains uncured, the size
and composition of the Board shall automatically, and without further action by
the Board or the Members, be increased in size to seven (7) Directors such that
there shall be two (2) additional Directors that shall be designated by the
Class B Member, and as a result of which there shall be four (4) GSO Directors
in total and three (3) Sanchez Directors in total; provided that, once all
pending Investor Redemption Events have been cured, the composition of the Board
shall automatically, and without further action by the Board or the Members, be
reconstituted in accordance with Section 5.3(a)(i) and the Class B Member shall
notify the Company which two (2) natural persons will serve as the GSO
Directors, unless Section 5.3(e) would apply at such time.



8

--------------------------------------------------------------------------------

 

 

(e)       Automatic Resignation.  Notwithstanding anything to the contrary
contained herein, upon the redemption or liquidation in full of all outstanding
Preferred Units pursuant to the Partnership Agreement, (i) all GSO Directors
shall automatically be deemed to resign from the Board at the time of such
redemption, (ii) the right of the Class B Member to appoint Directors pursuant
to Section 5.3(a)(i) or Section 5.3(d), as applicable, shall be null and void
and shall be of no further force and effect, (iii) the Class A Member shall have
the right to appoint all members of the Board following such redemption and (iv)
the Class A Member shall designate one natural person to serve as the
Independent Director; provided however, that the Independent Director shall only
vote on matters set forth in Section 5.7(c).

5.4       Board Meetings; Quorum; Vote Required.

(a)       Meetings.  The Board shall meet at least quarterly at the offices of
the Company (or such other place as determined by the Board).  Special meetings
of the Board, to be held at the offices of the Company (or such other place as
shall be determined by the Board), shall be called at the direction of any one
Director, upon reasonable advance notice, but in any event upon not less than
forty-eight (48) hours’ prior written notice, to all Directors.  Subject to the
requirements of the Delaware Act, the Delaware Certificate or this Agreement for
notice of meetings, the Directors may participate in and hold a meeting of the
Board by means of a conference telephone or similar communications equipment by
means of which all Persons participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in person
at such meeting, except where a Person participates in the meeting for the
express purpose of objecting to the transaction of any business on the ground
that the meeting is not lawfully called or convened or is not called or convened
in accordance with this Agreement.  Attendance of a Director at a meeting shall
constitute a waiver of notice of such meeting, except where a Director attends a
meeting for the express purpose of objecting to the transaction of any business
on the ground that such meeting is not properly called or convened.  All
meetings of the Board shall be presided over by the chairman of the meeting, who
shall be a Person designated by a majority of the Directors.  The chairman of
the meeting of the Board shall determine the order of business and the procedure
at the meeting, including such regulation of the manner of voting and the
conduct of discussion as determined by him or her to be in order.

(b)       Quorum.  At all meetings of the Board, the presence of a majority of
the number of Directors fixed by this Agreement, including at least one GSO
Director, or for so long as the Board has seven (7) Directors pursuant to
Section 5.3(d), at least one Sanchez Director (such Director, as applicable, the
“Minority Director”), shall be necessary and sufficient to constitute a quorum
for the transaction of business at any meeting of the Board; provided, however,
that if at least one Minority Director is not present at a meeting of the Board
called in accordance with the terms of this Agreement and is not present at the
rescheduled meeting of the Board, then no Minority Director(s) shall be required
in order to establish a quorum at any meeting that is rescheduled after the
initially rescheduled meeting.  Notwithstanding the foregoing, at any meeting
which will require a vote under Section 5.7(c), the Independent Director must be
present to establish a quorum. Participation by a Director in a meeting in
accordance with Section 5.4(a), or pursuant to a valid written consent pursuant
to Section 5.5, shall constitute presence in person at a meeting.  If a quorum
is not present at any meeting of the Board, the Directors present thereat may
adjourn the meeting from time to time for a period not to exceed sixty (60)
days, without notice other than announcement at the meeting, until a quorum is
present.  A Director may be counted as

9

--------------------------------------------------------------------------------

 

 

present for purposes of a quorum of the Board pursuant to a valid written proxy
delivered to another Director who is present at such Board meeting.

(c)       Board Voting.  On all matters requiring the vote or action of the
Board, each Director shall be entitled to one vote.  Subject to Sections 5.7(b)
and 5.7(c), all actions undertaken by the Board must be authorized by the
affirmative vote of a majority of Directors at any meeting at which a quorum is
present.

(d)       Compensation of Directors.  Directors shall not be entitled to any
compensation unless otherwise determined by the Board, acting with unanimous
consent.

5.5       Action by Written Consent.  Any action permitted or required by the
Delaware Act, the Delaware Certificate or this Agreement to be taken at a
meeting of the Board may be taken without a meeting if a consent in writing,
setting forth the action to be taken, is signed by all the Directors entitled to
vote thereon.  Such consent shall have the same force and effect as a unanimous
vote at a meeting and may be stated as such in any document or instrument filed
with the Secretary of State of the State of Delaware, and the execution of such
consent shall constitute attendance or presence in person at a meeting of the
Board.

5.6       Officers.

(a)       The Officers of the Company shall be appointed as provided in this
Section 5.6 and shall include a President and Chief Executive Officer (the
“CEO”), a Chief Financial Officer and a Chief Operations Officer, and may
include a Secretary, a Treasurer, one or more Vice Presidents (including, one or
more Executive or Senior Vice Presidents), and such other Officers with such
titles and responsibilities as the Board may from time to time determine.  The
Board may choose not to fill any office for any period as it may deem
advisable.  Any two or more offices may be held by the same Person and Officers
need not be employees of the Company.  The CEO shall be appointed by the
Board.  The CEO shall nominate all other potential Officers of the Company,
subject to the Board’s confirmation and approval in accordance with
Section 5.7(a)(xvii), and any such potential Officer shall become an Officer of
the Company upon receipt of such Board confirmation and approval.  Each Officer
shall hold office until a successor is duly elected and qualified or until the
earlier of his or her death, resignation or removal as hereinafter
provided.  Any Officer of the Company may be removed at any time by the
Board.  Any vacancy occurring in any office of an Officer because of death,
resignation, removal, disqualification or otherwise, may be filled by the Board
then in office.  In the case of the absence or disability of any Officer of the
Company and of any Person hereby authorized to act in such Officer’s place
during such Officer’s absence or disability, the Board may by resolution
delegate the powers and duties of such Officer to any other Officer, or to any
other Person whom it may select.  Subject to (i) Section 5.7, (ii) any
limitations, restrictions or directions provided for in this Agreement or by the
Board and (iii) the general oversight of the Board, the CEO and other Officers
of the Company shall have, in a manner consistent with the management and
control granted to officers of a corporation under the laws of the state of
Delaware, power and authority to manage and control the day-to-day business,
operations and affairs of the Company in the ordinary course of its business, to
make all decisions affecting the day-to-day business, operations and affairs of
the Company in the ordinary course of its business and to take all such actions
as they determine necessary or appropriate to accomplish the foregoing.



10

--------------------------------------------------------------------------------

 

 

(b)       The Officers of the Company as of the Effective Date are set forth on
Exhibit C hereto.

(c)       Except as may otherwise be determined by the Board, the duties and
responsibilities of the Officers of the Company shall be as follows:

(i)       CEO.  The CEO shall have general and active management and control of
the business and affairs of the Company, subject to the control of the Board,
and shall see that all orders and resolutions of the Board are carried into
effect, and shall perform all other duties incident to such office.

(ii)       Chief Financial Officer.  The Chief Financial Officer shall have
general and active management and control of the financial affairs of the
Company, including assisting in the preparation of the capital budget, subject
to the control of the CEO and the Board.

(iii)       Chief Operations Officer.  The Chief Operations Officer shall have
general and active management and control of the operations of the Company,
subject to the control of the CEO and the Board.

(iv)       Vice Presidents.  Vice Presidents, if any, in order of their
seniority or in any other order determined by the Board, shall generally assist
the CEO, the Chief Financial Officer and the Chief Operations Officer and
perform such other duties as the Board or the CEO shall prescribe.

(v)       The Secretary.  The Secretary shall, to the extent practicable, attend
all meetings of the Board and all meetings of the Members and shall record all
votes and the minutes of all proceedings in a book to be kept for that purpose,
and shall perform the same duties for any committee of the Board when so
requested by such committee.  The Secretary shall give or cause to be given
notice of all meetings of the Members and of the Board, shall perform such other
duties as may be prescribed by the Board or the CEO and shall act under the
supervision of the CEO and the Chief Operations Officer.  The Secretary shall
keep in safe custody the seal of the Company, if any, and affix the same to any
instrument that requires that the seal be affixed to it and which shall have
been duly authorized for signature in the name of the Company and, when so
affixed, the seal shall be attested by his signature or by the signature of the
Treasurer.  The Secretary shall keep in safe custody the certificate books and
Member records and such other books and records of the Company as the Board or
the CEO may direct and shall perform all other duties incident to the office of
Secretary and such other duties as from time to time may be assigned by the
Board, the CEO or the Chief Operations Officer.

(vi)       The Treasurer.  The Treasurer shall have the care and custody of all
the funds of the Company and shall deposit such funds in such banks or other
depositories as the Board, or any Officer(s) or any Officer and agent jointly,
duly authorized by the Board, shall, from time to time, direct or approve.  The
Treasurer shall disburse the funds of the Company under the direction of the
Board, the CEO,

11

--------------------------------------------------------------------------------

 

 

the Chief Financial Officer and the Chief Operations Officer.  The Treasurer
shall keep a full and accurate account of all moneys received and paid on
account of the Company and shall render a statement of accounts whenever the
Board, the CEO, the Chief Financial Officer or the Chief Operations Officer
shall so request and shall perform such other duties incident to the office of
Treasurer and such other duties as from time to time may be assigned by the
Board, the CEO, the Chief Financial Officer or the Chief Operations Officer.

(d)       The Officers, in the performance of their duties as such, shall owe to
the Company duties of loyalty and due care of the type owed by the officers of a
corporation to such corporation and its stockholders under the laws of the State
of Delaware.

5.7       Actions Requiring Approval.

(a)       Board Approval.  In addition to such other matters as the Board may
from time to time by resolution determine, none of the Company, any of its
Subsidiaries, any of the Partnership Group Companies nor any Officer or agent of
the Company on behalf of the Company, any of its Subsidiaries or any of the
Partnership Group Companies, shall take any of the actions described in this
Section 5.7(a) without the approval of the Directors constituting a majority of
the Board (in accordance with Section 5.4), unless the taking of such action is
expressly and specifically contemplated by any capital budget approved pursuant
to this Section 5.7(a):

(i)       approve, amend, supplement, change or modify any semi-annual plan or
budget of the Company, any of its Subsidiaries or any of the Partnership Group
Companies;

(ii)      incur general and administrative expenses including “Overhead Costs”
as defined in the MSA, (A) in excess of $5.0 million each year during the two
calendar years following the Effective Date and (B) thereafter, in excess of
$10.0 million in any calendar year;

(iii)     other than (A) drawings under the Credit Agreement or Replacement
Credit Agreement for expenditures or other applications in each case that are
items included in the then applicable plan or budget approved in accordance with
Section 5.7(a)(i) above, (B) Indebtedness not to exceed an aggregate of $15.0
million at any time outstanding for capital leases and purchase money security
interests or (C) the incurrence of trade payables arising in the ordinary course
of business and obligations under Hedge Agreements, (1) create or incur any
Indebtedness, assume any Indebtedness of, or guarantee or otherwise become
responsible for the obligations of, any Person, in any single transaction or
series of transactions, (2) redeem prior to maturity or refinance any Senior
Debt or any other Indebtedness funded or committed at the date of either
Preferred Unit Closing (other than pursuant to the mandatory prepayment or
redemption provisions thereof) or (3) permit, create or suffer to exist any Lien
(other than Permitted Liens) arising from Indebtedness on any material assets or
properties of the Company, any of its Subsidiaries or any of the Partnership
Group Companies;



12

--------------------------------------------------------------------------------

 

 

(iv)     alter, repeal, amend or adopt, or consent to the waiver of, any
provision of this Agreement or the Delaware Certificate or the governing
document of any of the Partnership Group Companies;

(v)      change, amend or otherwise modify, or take action outside of, the
Company’s purpose (as set forth in Section 1.9) or the Partnership’s purpose (as
set forth in Section 2.4 of the Partnership Agreement), or engage in any
business activity outside of the AMI;

(vi)     effect any recapitalization, restructuring or reorganization or any
Unit, Preferred Unit or Common Unit split;

(vii)    dissolve the Company, any of its Subsidiaries or any of the Partnership
Group Companies; take any action that would result in a Bankruptcy Event; adopt
a plan of liquidation of the Company any of its Subsidiaries or any of the
Partnership Group Companies; take any action to commence any suit, case,
proceeding or other action under any existing or future Law of any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors seeking
to have an order for relief entered with respect to the Company, any of its
Subsidiaries or any of the Partnership Group Companies, or seeking to adjudicate
the Company, any of its Subsidiaries or any of the Partnership Group Companies
as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to the Company, any of its Subsidiaries or any of the Partnership Group
Companies; appoint a receiver, trustee, custodian or other similar official for
the Company, any of its Subsidiaries or any of the Partnership Group Companies,
or for all or any material portion of the assets of the Company, any of its
Subsidiaries or any of the Partnership Group Companies; or make a general
assignment for the benefit of the creditors of the Company, any of its
Subsidiaries or any of the Partnership Group Companies;

(viii)   directly or indirectly purchase or otherwise acquire any assets or all
or any part of the business of, or Equity Interests in, or invest in or make a
capital contribution to, any Person (other than a wholly owned Subsidiary of the
Company), including in connection with the formation of or participation in any
joint venture, partnership or similar arrangement;

(ix)     make a loan or extend credit (other than, in the ordinary course, trade
credit) to any Person;

(x)      enter into any agreement with respect to, or consummate, any sale of
any business or assets, whether by sale, merger, consolidation, restructuring,
conversion, recapitalization, transfer or disposition of assets (including,
without limitation, entry into any contract, arrangement or other commitment in
connection with any volumetric production payment or forward sale of hydrocarbon
production), other than with respect to the Partnership’s sale of production in
the ordinary course of business;



13

--------------------------------------------------------------------------------

 

 

(xi)     effect any merger, consolidation or other similar business combination
of the Company, any of its Subsidiaries or any of the Partnership Group
Companies or any sale of all or substantially all of the assets of the Company,
any of its Subsidiaries or any of the Partnership Group Companies;

(xii)    except as set forth in Section 5.8 or as set forth in the Securities
Purchase Agreement, issue any Additional Units, Equity Interests or Equity
Securities;

(xiii)  enter into, amend, modify or terminate any commodity, basis or interest
rate hedges or swaps or other derivative transactions, including, without
limitation, any Hedging Activity in effect as of the date of the Anadarko
Closing or required pursuant to Section 6.7 of the Partnership Agreement;

(xiv)   initiate any litigation or other legal or administrative proceeding or
enter into any settlement agreement with respect to any such litigation or other
legal or administrative proceeding that requires the payment of any amount
greater than $1,000,000 or settle any disputes related to accounts receivable or
accounts payable in excess of $1,000,000;

(xv)    change or modify any accounting policies, except as required by
applicable regulatory authorities or independent accountants;

(xvi)   enter into, terminate, extend, enforce, amend, or modify, or waive any
right under, any contract, agreement, arrangement or transaction between the
Company, any of its Subsidiaries or any of the Partnership Group Companies, on
the one hand, and any Member or any Affiliate of a Member, on the other hand;

(xvii)  approve the appointment, hiring, termination or removal of any Officer;

(xviii) appoint, remove or terminate the engagement of, or cause the Company or
any Subsidiary of the Company to appoint, remove or terminate the engagement of,
the independent auditors or reserve engineer for the Company or such Subsidiary;
provided that, as of the date of the Effective Date, the Company’s independent
auditors shall be KPMG LLP and the Company’s reserve engineer shall be Ryder
Scott Company, L.P. and no further Board approval shall be required under this
Section 5.7(a)(xviii) for such initial appointments;

(xix)   (A) change or designate the Tax Matters Member or Partnership
Representative or, except as contemplated by this Agreement, make any tax
election or take, or cause the Company or any Subsidiary of the Company to take,
any other action with respect to taxes, including causing the Company or any
Subsidiary of the Company to be classified as other than a partnership for
federal income tax purposes, or (B) change or designate the Tax Matters Partner
or Partnership Representative (each as defined in the Partnership Agreement)
pursuant to the Partnership Agreement;



14

--------------------------------------------------------------------------------

 

 

(xx)    enter into, terminate or amend any agreement that could reasonably be
expected to result in obligations of more than $10.0 million in any 12-month
period that are not otherwise included in the capital budget;

(xxi)   make or declare any distribution or dividend of the Company;

(xxii)  authorize any Subsidiary to make or declare any distribution or dividend
or determine the amount of Available Cash;

(xxiii) effectuate an initial public offering of any Equity Interests of the
Company or any of its Subsidiaries or any of the Partnership Group Companies;

(xxiv) enter into an agreement with respect to or consummate any Change of
Control, Disposition Transaction or any liquidation or dissolution pursuant to
Section 12.2 of the Partnership Agreement;

(xxv) approve or disapprove of a transfer of all or any part of the General
Partner Interest (as defined in the Partnership Agreement) in the Partnership;

(xxvi) make any payments or distributions to, or effect any redemptions in
respect of, Common Units, or make any distributions on any Equity Interests
other than in cash;

(xxvii) amend or modify any Senior Debt Agreement, Replacement Credit Agreement
or any agreement governing Indebtedness required to be approved by the Board or
related documents thereto;

(xxviii) enter into, terminate, extend, amend, or modify any midstream or
marketing agreement, including, but not limited to, the Hydrocarbons Marketing
Agreement;

(xxix) create any Subsidiary or invest in any Subsidiary that is not wholly
owned by the Company;

(xxx)  appoint the UnSub Representative to the Operating Committee pursuant to
the Joint Development Agreement; or

(xxxi) take any action, authorize or approve, or enter into any binding
agreement with respect to or otherwise commit to do any of the foregoing.

(b)       Full Board and Class B Member Approval.  Notwithstanding anything to
the contrary in this Agreement (including duplicative provisions in
Section 5.7(a)), in addition to such other matters as the Board may from time to
time by resolution determine, so long as there are any Preferred Units
outstanding, none of the Company, any of its Subsidiaries, any of the
Partnership Group Companies nor any Officer or agent of the Company on behalf of
the Company, any of its Subsidiaries or any of the Partnership Group Companies,
shall take any of the following actions without having first obtained the
unanimous approval of the Directors constituting the entire Board (other than,
for the avoidance of doubt, any Independent Director) and the Class B

15

--------------------------------------------------------------------------------

 

 

Member(s) holding a majority of the then-outstanding Preferred Units (together,
“Special Approval”):

(i)       incur general and administrative expenses, including “Overhead Costs”
as defined in the MSA, (A) in excess of $5.0 million each year during the two
calendar years following the Effective Date and (B) thereafter, in excess of
$10.0 million in any calendar year; provided that no such general and
administrative costs may be incurred without Special Approval if such general
and administrative costs do not constitute actual costs (on a cost pass-through
and no profit basis) incurred by the “Manager” (as such term is defined under
the MSA) or its Affiliates that are incremental costs (over and above cost
structure prior to the Anadarko Closing) incurred in connection with the
businesses of the Company, its Subsidiaries and Partnership Group Companies,
and, to the extent such general and administrative costs relate to the
management of properties or assets in which any of the (x) Partnership Group
Companies and (y) Sanchez Vehicles and/or Blackstone Newco own an interest, such
costs are allocated 60% to the Partnership and 40% to the Sanchez Vehicles,
respectively, after taking into account reimbursements of such costs from
Blackstone Newco, if applicable;

(ii)      other than (A) any drawings under the Senior Debt Agreement(s) (1) at
the time of the KNOC Closing or Dual Closing, if any, and for the first year
thereafter under the Demand Facility not to exceed an aggregate of
$500.0 million (provided that exchange into a Demand Facility pursuant to the
terms of the Fee Letter as of the date hereof with the first year of the closing
shall be permitted hereunder), or (2) at the time of the Anadarko Closing that
occurs in a Separate Closing, and for the first year thereafter (subject to
increase at the KNOC Closing, if applicable, pursuant to clause (ii)(A)(1))
under the Demand Facility not to exceed an aggregate of $330.0 million (provided
that exchange into a Demand Facility pursuant to the terms of the Fee Letter as
of the date hereof with the first year of the closing shall be permitted
hereunder), in each case such amount to be reduced by the value of the Initial
Debt Replacement Units, if any, and Final Debt Replacement Units, if any, funded
in accordance with Section 2.01(c) or Section 2.02(b), respectively, of the
Securities Purchase Agreement), (B) any drawings under the Credit Agreement or
Replacement Credit Agreement(s) following the Anadarko Closing, provided that
(I) after giving effect to such drawing(s), the remaining undrawn committed
capacity under the Credit Agreement or Replacement Credit Agreement(s) is not
less than twenty percent (20%) of the total committed borrowing base then
available under the Credit Agreement or Replacement Credit Agreement(s) and
(II) pro forma for such drawing and the application of such proceeds as approved
by the Board, the Partnership will not have more than $25.0 million of cash on
hand; provided further that total outstanding Indebtedness under clauses (A) and
(B) of this Section 5.7(b)(ii) shall not exceed $700.0 million if the Tag Right
Interests are transferred or conveyed in connection with the exercise of the Tag
Right, or $466.0 million if the Tag Right Interests are not so transferred or
conveyed, at any time without Special Approval, (C) Indebtedness not to exceed
$15.0 million at any time outstanding for capital leases and purchase money
security interests and (D) the incurrence of trade

16

--------------------------------------------------------------------------------

 

 

payables arising in the ordinary course of business and obligations under Hedge
Agreements, (1) create or incur any Indebtedness, assume any Indebtedness of, or
guarantee or otherwise become responsible for the obligations of, any Person, in
any single transaction or series of transactions, (2) redeem prior to maturity
utilizing Indebtedness or refinance any Senior Debt or any other Indebtedness
funded or committed at the date of either Preferred Unit Closing (other than
pursuant to the mandatory prepayment or redemption provisions thereof) or
(3) permit, create or suffer to exist any Lien (other than Permitted Liens)
arising from Indebtedness on any material assets or properties of the Company,
any of its Subsidiaries or any of the Partnership Group Companies; provided
that, notwithstanding anything to the contrary in this Section 5.7(b)(ii),
neither the unanimous approval of the Directors constituting the entire Board
nor the approval of the Class B Member shall be required in connection with the
incurrence of any Indebtedness if the proceeds of such Indebtedness are used to
redeem the outstanding Preferred Units in full, inclusive of an amount of cash
equal to the Base Preferred Return Amount with respect to each outstanding
Preferred Unit, as may be required pursuant to the Partnership Agreement;

(iii)     amend or modify any Senior Debt Agreement, Replacement Credit
Agreement or any other agreement governing other Indebtedness, including any
document related thereto, other than as relating to the incurrence of
Indebtedness under Section 5.7(a)(iii)(B) or Section 5.7(b)(ii)(C) that does not
require Special Approval;

(iv)     change, amend or otherwise modify, or take action outside of, the
Company’s purpose (as set forth in Section 1.9) or the Partnership’s purpose (as
set forth in Section 2.4 of the Partnership Agreement), or engage in any
business activity outside of the Core Area of the AMI;

(v)      effect any recapitalization, restructuring or reorganization or any
Unit, Preferred Unit or Common Unit split; provided that the foregoing shall not
restrict the issuance of additional Common Units pursuant to the terms of the
Partnership Agreement;

(vi)     dissolve the Company, any of its Subsidiaries or any of the Partnership
Group Companies; take any action that would result in a Bankruptcy Event of the
Company, any of its Subsidiaries or any of the Partnership Group Companies;
adopt a plan of liquidation of the Company any of its Subsidiaries or any of the
Partnership Group Companies; take any action to commence any suit, case,
proceeding or other action under any existing or future Law of any jurisdiction
relating to bankruptcy, insolvency, reorganization or relief of debtors seeking
to have an order for relief entered with respect to the Company, any of its
Subsidiaries or any of the Partnership Group Companies, or seeking to adjudicate
the Company, any of its Subsidiaries or any of the Partnership Group Companies
as bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to the Company, any of its Subsidiaries or any of the Partnership Group
Companies; appoint a

17

--------------------------------------------------------------------------------

 

 

receiver, trustee, custodian or other similar official for the Company, any of
its Subsidiaries or any of the Partnership Group Companies, or for all or any
material portion of the assets of the Company, any of its Subsidiaries or any of
the Partnership Group Companies; or make a general assignment for the benefit of
the creditors of the Company, any of its Subsidiaries or any of the Partnership
Group Companies;

(vii)    directly or indirectly purchase or otherwise acquire any assets or all
or any part of the business of, or Equity Interests in, or invest in or make a
capital contribution to, any Person (other than a wholly owned Subsidiary of the
Company), including in connection with the formation of or participation in any
joint venture, partnership or similar arrangement;

(viii)   make a loan or extend credit (other than in the ordinary course trade
credit) to any Person;

(ix)     enter into any agreement with respect to, or consummate, any sale of
any business or assets, whether by sale, merger, consolidation, restructuring,
conversion, recapitalization, transfer or disposition of assets (including,
without limitation, any exercise of tag rights of the Partnership or the
occurrence of a Sale Transaction, in each case, under the Joint Development
Agreement, or entry into any contract, arrangement or other commitment in
connection with any volumetric production payment or forward sale of hydrocarbon
production), other than with respect to the Partnership’s sale of production in
the ordinary course of business or a sale that occurs concurrent with the
redemption of the outstanding Preferred Units in full, inclusive of an amount of
cash equal to the Base Preferred Return Amount with respect to each outstanding
Preferred Unit (as may be required pursuant to the Partnership Agreement);

(x)      (A) create, grant or issue any Additional Units or Equity Interests of
the Company or (B) create, grant or issue (1) a General Partner Interest (as
defined in the Partnership Agreement) or (2) any Equity Securities of the
Partnership that (w) have a liquidation preference or any rights senior to or on
parity with the Preferred Units, (x) require the Partnership to pay dividends or
distributions that will have priority to or parity with dividends or
distributions payable on the Preferred Units, (y) have rights to dividends or
distributions that would reduce the Preferred Units’ distributions under the
Partnership Agreement or that would be permitted to receive cash distributions
prior to liquidation or redemption of the outstanding Preferred Units in full,
inclusive of an amount of cash equal to the Base Preferred Return Amount with
respect to each outstanding Preferred Unit (as may be required pursuant to the
Partnership Agreement), or (z) results in Sanchez Parent and its Affiliates
beneficially owning less than 51.0% of the economic interest in the Partnership
(excluding any economic interest related to the Preferred Units);

(xi)     enter into, amend, modify or terminate any commodity, basis or interest
rate hedges or swaps or other derivative transactions other than those permitted
to be entered into pursuant to Section 6.7 of the Partnership Agreement;



18

--------------------------------------------------------------------------------

 

 

(xii)    initiate, compromise or settle any litigation, administrative
proceeding or other dispute involving an amount greater than $2,500,000;

(xiii)   enter into, terminate, extend, enforce, amend, or modify, or waive any
right under, any contract, agreement, arrangement or transaction between the
Company, any of its Subsidiaries or any of the Partnership Group Companies, on
the one hand, and any Member or any Affiliate of a Member, on the other hand;
provided, that (A) with respect to any contract, agreement, arrangement or
transaction between any of the Partnership Group Companies, on the one hand, and
an Affiliate of a Member (other than, with respect to the Sanchez Investor,
SPP), on the other hand, no such approval shall be required under this
Section 5.7(b)(xiii) if the entry into, termination, extension, enforcement,
amendment or modification of, or waiver of any right under, such contract,
agreement, arrangement or transaction (x) is on terms no less favorable to the
Partnership Group Companies than would be obtained in a comparable arm’s length
transaction with an independent third party and (y) (I) such action would not be
reasonably expected to (and does not ultimately) result in revenue to, or costs
or expenses incurred by, the Company, any of its Subsidiaries or the Partnership
Group Companies of more than $5.0 million or (II) such action together with all
prior such action(s) in respect of any Member or Affiliate of any Member would
not be reasonably expected to result in revenue to, or costs or expenses
incurred by, the Company, any of its Subsidiaries or the Partnership Group
Companies when considered in the aggregate of more than $25.0 million for any
period of time (the immediately preceding clauses (I) and (II) collectively, the
“Affiliate Threshold”) and (B) with respect to any contract, agreement,
arrangement or transaction between any of the Partnership Group Companies, on
the one hand, and SPP, on the other hand, that is in excess of the Affiliate
Threshold, the approval of the Class B Member required under this
Section 5.7(b)(xiii) shall not be unreasonably withheld, conditioned or delayed;
provided that it is expressly acknowledged that the Class B Member may withhold
such approval or consent if the contract, agreement, arrangement or transaction
with SPP (x) is on terms less favorable to the Partnership Group Companies than
would be obtained in a comparable arm’s length transaction with an independent
third party or (y) is not approved in writing by the independent members of the
board of directors of Sanchez Parent, the conflicts committee of the board of
directors of the general partner of SPP and Blackstone Newco, or (z) Sanchez
Parent and its Affiliates and Blackstone Newco, respectively, are not assuming a
proportional share of such contract, agreement, arrangement or transaction,
based on each party’s respective working interests associated with the related
contract or expenditure, on the same terms and conditions as the
Partnership; provided that, notwithstanding anything to the contrary in this
Section 5.7(b)(xiii), neither the unanimous approval of the Directors
constituting the entire Board nor the approval of the Class B Member shall be
required in connection with any sale of any business or assets to any Member or
any Affiliate of a Member if the proceeds of such sale are used to redeem the
outstanding Preferred Units in full, inclusive of an amount of cash equal to the
Base Preferred Return Amount with respect to each outstanding Preferred Unit, as
may be required pursuant to the Partnership Agreement. 



19

--------------------------------------------------------------------------------

 

 

(xiv)   appoint, remove or terminate the engagement of, or cause the Company or
any Subsidiary of the Company or Partnership Group Company to appoint, remove or
terminate the engagement of, the independent auditors or reserve engineer for
the Company or such Subsidiary; provided that, as of the Effective Date, the
Company’s and the Partnership’s independent auditors shall be KPMG LLP and the
Company’s reserve engineer shall be Ryder Scott Company, L.P. and no further
approval shall be required under this Section 5.7(b)(xiv) for such initial
appointments; provided further, that following the Effective Date, no approval
shall be required under this Section 5.7(b)(xiv) for the appointment of any
entity that is listed in Exhibit D hereto as a successor of the independent
auditor or reserve engineer, as applicable, provided that the entity designated
as the successor independent auditor or reserve engineer is the then-current
independent auditor or independent reserve engineer for the Class A Member;

(xv)    (A) change or designate the Tax Matters Member or Partnership
Representative or make any tax election or take, or cause the Company or any
Subsidiary of the Company to take, any action with respect to taxes that would
cause the Company or any Subsidiary of the Company to be classified as other
than a partnership for federal income tax purposes, or (B) change or designate
the Tax Matters Partner or Partnership Representative (each as defined in the
Partnership Agreement) pursuant to the Partnership Agreement;

(xvi)  enter into an agreement with respect to or consummate any Change of
Control, Disposition Transaction or any liquidation or dissolution pursuant to
Section 12.2 of the Partnership Agreement unless, upon the consummation of such
Change of Control, Disposition Transaction or liquidation or dissolution, as the
case may be, all outstanding Preferred Units will be redeemed in full, inclusive
of an amount of cash equal to the Base Preferred Return Amount with respect to
each outstanding Preferred Unit (as may be required pursuant to the Partnership
Agreement);

(xvii) transfer all or any part of the General Partner Interest (as defined in
the Partnership Agreement) in the Partnership;

(xviii) make any payments or distributions to, or effect any redemptions in
respect of, Common Units, in each case, prior to the redemption in full of all
Preferred Units by the Partnership, inclusive of an amount of cash equal to the
Base Preferred Return Amount with respect to each outstanding Preferred Units
(as may be required pursuant to the Partnership Agreement), or make any
distributions on any Equity Interests other than in cash;

(xix)   terminate, extend, amend, or modify the Hydrocarbons Marketing Agreement
and the Sanchez Letter Agreement;

(xx)    create any Subsidiary;



20

--------------------------------------------------------------------------------

 

 

(xxi)   make or agree to make any amendment, supplement, modification or waiver
of any provision of the Joint Development Agreement that, if implemented, would
adversely impact the Company, any of its Subsidiaries or any of the Partnership
Group Companies in any material respect, including, without limitation, the
spacing protections set forth in Section 5.3 of the Joint Development Agreement;

(xxii)  make or agree to make any amendment, supplement, modification or waiver
of any provision in either of the Springfield Gathering Agreements that, if
implemented, would adversely impact the Partnership Group Companies in any
material respect, including any increase in fees or extension of any applicable
duration of the demand charge period;

(xxiii) make any election for capital expenditures on behalf of any Partnership
Group Company that is different than the election made by a Sanchez Vehicle with
respect to operations on assets in which the Partnership Group Companies and
Sanchez Vehicles both own an interest (i.e., non-consent for the Partnership and
consent for Sanchez Vehicle, or vice versa);

(xxiv) if, as of the end of a calendar quarter preceding the date of
determination, the PDP PV-10 Ratio is less than the then-effective Test Level,
elect to non-consent for greater than five percent (5%) of the gross wells
proposed by Persons other than the Sanchez Vehicles in any rolling twelve-month
period; provided that regardless of whether the PDP PV-10 Ratio is equal to or
greater than the then-effective Test Level, except pursuant to the rights of the
Operating Committee under the Joint Development Agreement, Special Approval
shall be required to non-consent to greater than five percent (5%) of gross
wells proposed by Blackstone Newco or its Affiliates (or successor owners of its
working interests) in any rolling twelve-month period; 

(xxv)  make capital expenditures for drilling and completion of wells in any
quarterly period commencing twenty-four (24) months after the Effective Date in
which as of the end of the calendar quarter preceding the date of determination
the PDP PV-10 Ratio was less than the then-effective Test Level, provided that
if such capital expenditures constitute an “Approved Operation” (as defined in
the Joint Development Agreement) pursuant to the Joint Development Agreement,
then the required approval pursuant to this Section 5.7(b)(xxv) will only be
applicable to an amendment or modification of such “Approved Operation” or
approval of a subsequent “Approved Operation”;

(xxvi) if, as of the end of a calendar quarter preceding the date of
determination, the PDP PV-10 Ratio is less than the then-effective Test Level,
make any elections under the Joint Development Agreement or any Operating
Agreement in respect of the Partnership’s properties with respect to the
operation or series of related operations on Existing Producing Wells in excess
of $25.0 million in any year;



21

--------------------------------------------------------------------------------

 

 

(xxvii) admit or accept any Obligation (as such term is defined in the APC/KM
PSA) contained in any Claim Notice (as such term is defined in the APC/KM PSA)
received pursuant to the APC/KM PSA;

(xxviii) provide consent to any transaction pursuant to Section 4(d) or Section
4(f) of the Sanchez Letter Agreement; or

(xxix)   take any action, authorize or approve, or enter into any binding
agreement with respect to or otherwise commit to do any of the foregoing.

(c)       Notwithstanding anything to the contrary in this Agreement, at any
time during which an Independent Director is required to be appointed, none of
the Company, any of its Subsidiaries, any of the Partnership Group Companies nor
any Officer or agent of the Company on behalf of the Company, any of its
Subsidiaries or any of the Partnership Group Companies, shall, without the
consent of the entire Board, including the Independent Director, take any action
that would result in a Bankruptcy Event of the Company, any of its Subsidiaries
or any of the Partnership Group Companies; adopt a plan of liquidation of the
Company any of its Subsidiaries or any of the Partnership Group Companies; take
any action to commence any suit, case, proceeding or other action under any
existing or future Law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors seeking to have an order for relief entered
with respect to the Company, any of its Subsidiaries or any of the Partnership
Group Companies, or seeking to adjudicate the Company, any of its Subsidiaries
or any of the Partnership Group Companies as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to the Company, any of its Subsidiaries
or any of the Partnership Group Companies; appoint a receiver, trustee,
custodian or other similar official for the Company, any of its Subsidiaries or
any of the Partnership Group Companies, or for all or any material portion of
the assets of the Company, any of its Subsidiaries or any of the Partnership
Group Companies; or make a general assignment for the benefit of the creditors
of the Company, any of its Subsidiaries or any of the Partnership Group
Companies.

5.8       Issuance of Preferred Units and Certain Debt Matters.  If after the
Effective Date, (a) an event of default or borrowing base deficiency (or
analogous term or event) under any of the Senior Debt Agreements or any other
agreements governing any material Indebtedness of any of the Partnership Group
Companies (including, without limitation, any Replacement Credit Agreement) has
occurred and such event of default remains uncured by the applicable Partnership
Group Company for ten (10) Business Days following receipt by the Company of
notice of such event of default or (b) any of the Senior Debt Agreements,
Replacement Credit Agreements or any other agreements governing any material
Indebtedness of any of the Partnership Group Companies prohibits the payment by
the Partnership of any Tax Distributions (as defined in the Partnership
Agreement) or, following the date that is twelve (12) months following the
Effective Date, Distributions in cash on the Preferred Units pursuant to
Section 4.1(b) of the Partnership Agreement and such prohibition persists for
ten (10) Business Days after the date such distribution is due to be paid, then,
notwithstanding Section 5.7, the Class B Member shall have the right, in its
sole discretion, to cause the Partnership to issue additional Preferred Units,
which number of Preferred Units shall be determined by the Class B Member, in
its sole discretion following consultation with the Board, to the GSO Partner on
the same terms and conditions that the Preferred Units were issued to the GSO
Partner on the Effective Date.  In order to exercise such right, the Class B
Member shall deliver a written notice (an “Additional Preferred Units Notice”)
to the Company setting forth the request and the

22

--------------------------------------------------------------------------------

 

 

number of Preferred Units to be issued by the Partnership.  Notwithstanding
Section 5.7, upon receipt of the Additional Preferred Units Notice, the Company
and the Board shall be required to cause the Partnership (A) to enter into a
purchase agreement with the GSO Partner in substantially the form attached
hereto as Exhibit E (with any such changes to the extent the parties thereto may
mutually agree) and (B) to issue the number of Preferred Units set forth in the
Additional Preferred Units Notice within five (5) Business Days of receipt of
the Additional Preferred Units Notice.  The Partnership shall use the proceeds
from the issuance of such Preferred Units to the GSO Partner solely to repay
outstanding Indebtedness of any of the Partnership Group Companies under any of
the Senior Debt Agreements or any other agreements governing any material
Indebtedness of any of the Partnership Group Companies (including a Replacement
Credit Agreement) so as to remedy the applicable condition(s) described in
clauses (a) and (b) of this Section 5.8.

5.9       Enforcement of Affiliate Contracts.  Notwithstanding anything to the
contrary in Section 5.7, each of the Members agree that any term or condition of
any arrangement, agreement or contract between the Company, any of its
Subsidiaries or any of the Partnership Group Companies, on the one hand, and any
Affiliate of a Member or Affiliate of the Company (excluding at any pertinent
time, any Subsidiary of the Company or Partnership Group Company), on the other
hand, other than the APC/KM PSA, shall be exercised or enforced by the Company,
the applicable Subsidiary or the applicable Partnership Group Company as
directed by the non-Affiliated Member, without the requirement of the approval
by the Board or any other Person; provided, however, that any such exercise or
enforcement shall not entitle such non-Affiliated Member to vary any obligation
of the Company or of such Affiliate under such arrangement, agreement or
contract.  The Company will provide to the non-Affiliated Member copies of all
formal notices or material correspondence under any of such arrangements,
agreements or contracts at the same time as delivery to any counterparty under
such arrangements, agreements or contracts.  For clarity, the foregoing shall
not permit the Class B Member to enforce the rights and obligations of any
Partnership Group Company under the Joint Development Agreement or any Operating
Agreement to the extent that the term or condition of such arrangement,
agreement or contract relates solely to a party that is not an Affiliate of a
Member or Affiliate of the Company (provided, for the avoidance of doubt, the
foregoing shall not limit the Class B Member, or the rights of its designees to
the Board, under Sections 5.7(a) and 5.7(b)); provided further that, for
clarity, the Class B Member shall be entitled to direct the exercise and
enforcement by the Company, the applicable Subsidiary or the applicable
Partnership Group Company under the Joint Development Agreement or any Operating
Agreement to the extent that (i) the term or condition of such arrangement,
agreement or contract relates to a party that is an Affiliate of a Member or an
Affiliate of the Company and the Class B Member reasonably determines in good
faith that there is a conflict of interest by the applicable member of the
Sanchez Group in exercising or enforcing such term or condition or (ii) either
the applicable member of the Sanchez Group or the Partnership is then in breach
of the applicable arrangement, agreement or contract.

5.10       Limitation of Duties and Corporate Opportunities.

(a)       To the fullest extent permitted by law, the Directors (each in his or
her capacity as a Director) and the UnSub Representative shall owe no fiduciary
or similar duty or obligation whatsoever to the Company, any Member (other than
for a Director (other than the Independent Director), the Member designating
such Director) or the other Directors, except as required by any provisions of
the Delaware Act or other applicable Law that cannot be waived.  Subject to the
foregoing, each of the Company and the Members acknowledge and agree that
(i) each Director may decide or determine any matter subject to the Board’s
approval in the sole and absolute discretion of such Director, it being the
intent of all Members that such Director (other than the Independent Director)
shall have the right to make such determination solely on the basis of the
interests of the Member that designated such Director, (ii) the UnSub
Representative shall act at the direction of the Board and (iii) the Independent
Director shall only consider the interests

23

--------------------------------------------------------------------------------

 

 

of the Company, its Subsidiaries and the Partnership Group Companies, as
applicable, when making a determination under Section 5.7(c) and shall not
consider the interests of any Members or partners.  Each of the Company and the
Members hereby agrees that any claims against, actions, rights to sue, other
remedies or other recourse to or against any Director or the UnSub
Representative for or in connection with any such decision or determination, in
each case whether arising in common law or equity or created by rule of law,
statute, constitution, contract (including this Agreement) or otherwise, are in
each case expressly released and waived by the Company and each Member, to the
fullest extent permitted by law, as a condition of, and as part of the
consideration for, the execution of this Agreement and any related agreement,
and the incurring by the Members of the obligations provided in such agreements.

(b)       Each Director and, except as expressly provided herein, each Member
and each of their respective Affiliates, shall be free to engage or invest in,
and devote its and their time to, any other business venture or activity of any
nature and description, regardless of whether such activities are considered
competitive with the Company, and neither the Company nor any other Person shall
have any right by virtue of this Agreement or the relationship created hereby in
or to such other venture or activity of any Person (or to the income or proceeds
derived therefrom), and the pursuit of such other venture or activity shall not
be deemed wrongful or improper.  No notice, approval or other sharing of any
such other opportunity or activity shall be required and the legal doctrines of
“corporate opportunity,” “business opportunity” and similar doctrines shall not
be applied to any such competitive venture or activity.

(c)       Notwithstanding anything in this Agreement to the contrary, the
Company and each of the Members acknowledges and agrees that certain of the GSO
Investor’s Affiliates (which, solely for purposes of this Section 5.10(c), shall
include The Blackstone Group L.P. and all private equity funds, portfolio
companies, parallel investment entities, and alternative investment entities
owned, managed, or Controlled by The Blackstone Group L.P.) (x) have made, prior
to the date hereof, and are expected to make, on and after the date hereof,
investments (by way of capital contributions, loans or otherwise), and (y) have
engaged, prior to the date hereof, and are expected to engage, on and after the
date hereof, in other transactions with and with respect to, in each case,
Persons engaged in businesses that directly or indirectly compete with the
business of the Company, its Subsidiaries and the Partnership Group Companies as
conducted from time to time.  The Company and the Members agree that, subject
only to the limitations provided in Section 5.10(d) below, any involvement,
engagement or participation of the GSO Investor and its Affiliates (including
any Director designated to the Board by the GSO Group) in such investments,
transactions and businesses, even if competitive with the Company, its
Subsidiaries or the Partnership Group Companies, shall not be deemed wrongful or
improper or to violate any duty express or implied under applicable Law or this
Agreement and shall not be deemed a conflict of interest.  For the purposes of
clarity, the GSO Investor shall be deemed not to violate this Section 5.10 if it
or any of its Affiliates shall invest in a fund or other entity, whether or not
the GSO Investor Controls such fund or entity that makes an investment that
directly or indirectly competes with the Company, its Subsidiaries or the
Partnership Group Companies.

(d)       Each of the Company and the Sanchez Investor (on behalf of itself and
its respective Affiliates) hereby renounces any co-participation right,
expectancy and any other rights (including information rights) with respect to
any business opportunity in which the GSO Investor participates or desires or
seeks to participate that either (x) is not within the purposes of the

24

--------------------------------------------------------------------------------

 

 

Company as set forth in Section 1.9 or (y) is within such purposes of the
Company but is not a business opportunity that (i) the Company presents to a
Director solely in such individual’s capacity as a Director or (ii) is
identified to the Director solely through the disclosure of information by or on
behalf of the Company to the Director (each business opportunity other than
those referred to in clauses (x), (y)(i) or (y)(ii) are referred to as a
“Renounced Business Opportunity”); for clarity, the GSO Investor and any other
member of the GSO Group can pursue other opportunities in the AMI.  Neither the
GSO Investor nor any GSO Director nor any Affiliate of any of the foregoing
(solely for purposes of this Section 5.10(d), Affiliates of the GSO Investor
shall include The Blackstone Group L.P. and all private equity funds, portfolio
companies, parallel investment entities, and alternative investment entities
owned, managed, or Controlled by The Blackstone Group L.P.) shall have any
obligation to communicate or offer any Renounced Business Opportunity to the
Company or the Sanchez Investor, and the GSO Investor may pursue for itself or
direct, sell, assign or transfer to a Person other than the Company any
Renounced Business Opportunity, and any such action shall not be deemed a
conflict of interest, a breach of this Agreement, or a breach of any
duty.  Notwithstanding anything to the contrary in this Agreement, any business
opportunity that is within the purpose of the Company (as set forth in
Section 1.9) and which is presented to the GSO Investor solely by the Company
(as distinguished from opportunities presented by multiple Persons), will not be
pursued by the GSO Investor or by GSO unless otherwise agreed to in writing by a
majority of the Sanchez Directors.

(e)       Each of the Company and the Members hereby agrees that any claims
against, actions, rights to sue, other remedies or other recourse to or against
the GSO Investor or any of its Affiliates (including any GSO Director and solely
for purposes of this Section 5.10(e), Affiliates of the GSO Investor shall
include The Blackstone Group L.P. and all private equity funds, portfolio
companies, parallel investment entities, and alternative investment entities
owned, managed, or Controlled by The Blackstone Group L.P.) for or in connection
with any such investment activity or other transaction activity or other matters
made in compliance with Section 5.10(c) or Section 5.10(d)), or activities
related to any of the foregoing, whether arising in common law or equity or
created by rule of law, statute, constitution, contract (including this
Agreement) or otherwise, are expressly released and waived by the Company and
each Member, in each case to the fullest extent permitted by applicable law;
provided, however, that the foregoing shall not release any claims for actual
fraud, willful misconduct, or a breach of this Agreement.

(f)       Notwithstanding anything in this Agreement to the contrary, each of
the Company and the Members acknowledges and agrees that the GSO Investor and
its Affiliates (including any GSO Director and solely for purposes of this
Section 5.10(f), Affiliates of the GSO Investor shall include The Blackstone
Group L.P. and all private equity funds, portfolio companies, parallel
investment entities, and alternative investment entities owned, managed, or
Controlled by The Blackstone Group L.P.) have obtained, prior to the date
hereof, and are expected to obtain, on and after the date hereof, confidential
information from other companies in connection with the activities and
transactions described in this Section 5.10 or otherwise.  The Company and each
of the Members hereby agree that (x) none of the GSO Investor or any of its
Affiliates (including any GSO Director and solely for purposes of this Section
5.10(f), Affiliates of the GSO Investor shall include The Blackstone Group L.P.
and all private equity funds, portfolio companies, parallel investment entities,
and alternative investment entities owned, managed, or Controlled by The
Blackstone Group L.P.) has any obligation to use in connection with the
business, operations, management or other activities of the Company or to
furnish to the Company, its Subsidiaries, the

25

--------------------------------------------------------------------------------

 

 

Partnership Group Companies or any Member any such confidential information, and
(y) any claims against, actions, rights to sue, other remedies or other recourse
to or against the GSO Investor or any of its Affiliates (including any GSO
Director and solely for purposes of this Section 5.10(f), Affiliates of the GSO
Investor shall include The Blackstone Group L.P. and all private equity funds,
portfolio companies, parallel investment entities, and alternative investment
entities owned, managed, or Controlled by The Blackstone Group L.P.) for or in
connection with any such failure to use or to furnish such confidential
information, whether arising in common law or equity or created by rule of law,
statute, constitution, contract (including this Agreement) or otherwise, are
expressly released and waived by each of the Company and the Members to the
fullest extent permitted by applicable law.

(g)       Notwithstanding anything in this Agreement to the contrary:

(i)       the Company and each of the Members acknowledge and agree that as of
the Effective Date, SN Maverick, an Affiliate of Sanchez Parent, and Blackstone
Newco purchased from Anadarko Petroleum Corporation and Kerr McGee Oil and Gas
Onshore LP certain oil, gas and mineral interests in the AMI, in connection
therewith entered into the Joint Development Agreement and related Operating
Agreements and on and after the Effective Date, Sanchez Investor’s Affiliates
(including Sanchez Parent and its Subsidiaries) will engage in oil and gas
activities in the AMI related to such assets and agreements including, but not
limited to, acquiring oil and gas assets, drilling and completing wells,
producing oil and gas, gathering, processing, transporting and marketing oil and
gas both for its own account and for the account of Blackstone Newco (the
“Additional Sanchez Activities”) and the Additional Sanchez Activities may
directly or indirectly compete with the business of the Company, the Partnership
Group Companies and any other Subsidiary of the Company as conducted from time
to time; and

(ii)       except as set forth in the Joint Development Agreement, the Sanchez
Letter Agreement or Section 5.11, the GSO Investor shall not be entitled to and
hereby renounces any co-participation right in any business opportunities
pursued by SN Maverick and its Affiliates (other than the Company or any of the
Partnership Group Companies).

5.11       AMI and Participation in Future Acquisitions.  Upon receipt by the
Partnership of an offer from Sanchez Parent or any of its Affiliates of forty
percent (40%) of the interest of Sanchez Parent and its Affiliates to be
acquired in an AMI Acquisition or other AMI Participation Opportunity, in each
case, as such offer is required to be so presented under the Joint Development
Agreement or Sanchez Letter Agreement, the Partnership shall automatically,
without the need for any further action by the Board or any Member, be deemed to
have approved such acquisition of the offered portion of such AMI Acquisition or
AMI Participation Opportunity, unless the Class B Member declines such
acquisition pursuant to Section 5.7(b), in which case the Partnership Group
Companies shall be deemed to have irrevocably waived their right to acquire any
properties and assets comprising the AMI Acquisition or other AMI Participation
Opportunity if such acquisition is consummated on the terms and subject to the
conditions presented to the Partnership within one-hundred fifty (150) days from
the date that the Class B Member declines such acquisition.  If the Partnership
has been deemed to approve any AMI Acquisition or other AMI Participation
Opportunity, then (a) the Company shall cause the Partnership to consummate the
AMI Acquisition or other AMI Participation Opportunity on the terms and
conditions required by the Joint Development Agreement

26

--------------------------------------------------------------------------------

 

 

or the Sanchez Letter Agreement and such acquisition shall be funded by the
Partnership (and the Members agree to cause their respective Affiliates who are
limited partners in the Partnership to comply with the following) as follows,
unless otherwise mutually determined by the Board acting with unanimous consent:
(i) first, with cash on hand at the Partnership Group Companies, provided that
the Partnership has not then failed to pay when due any Tax Distributions or any
quarterly Distributions to the Preferred Units in cash pursuant to
Section 4.1(b) of the Partnership Agreement and such failure is continuing,
(ii) second, by incurring Indebtedness by drawing upon the Credit Agreement (or
any Replacement Credit Agreement), provided that, with respect to any funding of
such acquisition under either the immediately preceding clause (i) or this
clause (ii), (A) the use of cash on hand at the Partnership Group Companies and
any such drawing upon the Credit Agreement (or any Replacement Credit Agreement)
does not result in undrawn committed borrowing capacity of less than sixty
percent (60%) of the total committed borrowing base to then be available under
the Credit Agreement (or any Replacement Credit Agreement), and (B) the ratio of
(x) the sum of outstanding Indebtedness of the Partnership Group Companies and
the Base Preferred Return Amount to (y) LTM EBITDA (as defined in the Credit
Agreement) shall not exceed the levels set forth on Exhibit F immediately prior
to and pro forma for such acquisition, (iii) third, by causing the Partnership
to issue additional Preferred Units to Affiliates of the Class B Member
designated by the Class B Member in an amount equal to 60% of the remaining
purchase price and additional Common Units to Affiliates of the Class A Member
designated by the Class A Member in an amount equal to 40% of the remaining
purchase price; provided that the Class A Member and its Affiliates shall not be
required to fund any amounts pursuant to this clause (iii) if prohibited from
doing so pursuant to any agreement governing any Indebtedness of such entities
and their Affiliates and (iv) fourth, any remaining amounts shall be satisfied
by causing the Partnership to issue additional Preferred Units to Affiliates of
the Class B Member designated by the Class B Member pursuant to a purchase
agreement in substantially the form attached hereto as Exhibit E (with any such
changes to the extent the parties thereto may mutually agree).

5.12       Meetings of the Members.  Meetings of the Members may be called by
the Board, but shall not otherwise be required for any purpose, except as may be
required by applicable Law.

(a)       Place of Meetings.  The Board may designate any place as the place of
meeting for any meeting of the Members.

(b)       Notice of Meetings.  Written or printed notice stating the place, day
and hour of the meeting and the purposes for which the meeting is called shall
be delivered to each Member entitled to vote thereat not less than five (5)
Business Days (or forty-eight (48) hours in the case of a telephonic meeting)
before the meeting.

(c)       Manner of Acting.  When a vote on any matter is required by the
Members, each Member shall be entitled to one vote for each Unit held by such
Member within a specified class or series of Units entitled to vote on such
matter.  Unless otherwise provided by Law or this Agreement, the affirmative
vote of a majority of the Units having the right to vote on the matter or action
subject to such vote shall constitute the act of the Members and the affirmative
vote of a majority of the Units of a specified class or series having the right
to vote on the matter or action subject to such vote shall constitute the act of
the Members holding that class or series of Units.

(d)       Proxies.  At any meeting of the Members of a specified class or series
of Units, a Member may vote by proxy executed in writing by such Member or by
its duly authorized representative.



27

--------------------------------------------------------------------------------

 

 

(e)       Written Actions.  Any action required to be, or which may be, taken by
Members may be taken without meeting if consented thereto in a writing setting
forth the action so taken and signed by all of the Members entitled to vote who
are required to take such action.

(f)       Telephonic Participation in Meetings.  Members may participate in any
meeting through telephonic or similar communications equipment by which all
Persons participating in the meeting can hear one another, and such
participation shall constitute presence in person at such meeting.

5.13       Company Covenants, Representations and Warranties.

(a)       Notwithstanding anything in this Agreement to the contrary, for so
long as any Preferred Units remain outstanding or any obligations under the
Senior Debt Agreements remain outstanding, the Company shall not, and shall
cause each of the Partnership Group Companies not to:

(i)       fail to observe all corporate, limited liability company or
partnership formalities and other formalities required by their respective
organizational documents or the laws of the jurisdiction where such entity is
organized, or fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the Delaware Act (or
such other applicable Law in the jurisdiction where such entity is organized);

(ii)      commingle its funds or assets with the funds or assets of any other
Person; provided, however, that distributions made by the Partnership not in
violation of the Partnership Agreement or any Senior Debt Agreement shall not be
considered assets of the Partnership for purposes of this Section 5.13(a)(ii);

(iii)     fail to maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person (including, without
limitation, any Affiliates);

(iv)     maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

(v)      hold itself out to be responsible for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person (other than pursuant to the arrangements provided for in (A) the APC/KM
PSA, (B) the KNOC PSA, (C) the MSA, (D) the Hydrocarbons Marketing Agreement,
(E) the Sanchez Letter Agreement, (F) the Drilling Commitment Agreement and (G)
financing fees paid at the Anadarko Closing and KNOC Closing or Dual Closing, as
applicable);

(vi)     fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any other Person, (B) conduct its business solely in its own
name, (C) hold its assets in its own name or (D) correct any known
misunderstanding

28

--------------------------------------------------------------------------------

 

 

regarding its separate identity (provided, the Partnership may authorize agents
pursuant to the MSA, in their own name as agents for the Partnership, to perform
management services on behalf of the Partnership);

(vii)    fail to allocate shared expenses (including, without limitation, shared
office space) or fail to use separate stationery, invoices and checks;

(viii)   fail to pay its own liabilities from its own funds (other than pursuant
to the arrangements provided for in (A) the APC/KM PSA, (B) the KNOC PSA, (C)
the MSA, (D) the Hydrocarbons Marketing Agreement, (E) the Sanchez Letter
Agreement, (F) the Drilling Commitment Agreement and (G) financing fees paid at
the Anadarko Closing and KNOC Closing or Dual Closing, as applicable);

(ix)     identify its partners or other Affiliates, as applicable, as a division
or part of it;

(x)      guarantee, or otherwise become a restricted subsidiary pursuant to any
agreement governing, the Indebtedness of the Sanchez Investor or any of its
Affiliates (other than the Company or the Partnership Group Companies);

(xi)     fail to be adequately capitalized to engage in its business separate
and apart from Sanchez Parent and its Affiliates and to remain solvent; provided
the foregoing shall not be construed as imposing an obligation on any Member to
contribute or loan additional capital, property or services to the Company;

(xii)    fail to ensure that all material transactions between the Company, its
Subsidiaries or the Partnership Group Companies, on the one hand, and any member
of the Sanchez Group, on the other hand, whether currently existing or hereafter
entered into, will be on an arm’s length basis; or

(xiii)  have the same slate of Persons serving as officers of Sanchez Parent or
any of its Affiliates (excluding the Company, any of its Subsidiaries and the
Partnership Group Companies) also serve in the same capacities with the Company,
any of its Subsidiaries or any of the Partnership Group Companies.

(b)       The assets of the Company and its Subsidiaries or the Partnership
Group Companies have not been and will not be listed as assets on the financial
statement of any other Person; provided, however, that the assets of the Company
and its Subsidiaries or the Partnership Group Companies may be included in a
consolidated financial statement of Sanchez Parent and its Affiliates, provided
that (i) appropriate notation shall be made on such consolidated financial
statements to indicate the separateness of the Company and its Subsidiaries or
the Partnership Group Companies and the Members and their Affiliates and to
indicate that the Company’s and its Subsidiaries or the Partnership Group
Companies’ assets and credit are not available to satisfy the debts and other
obligations of the Members and their Affiliates or any other Person and
(ii) such assets shall be listed on the Company’s and its Subsidiaries or the
Partnership Group Company’s own separate balance sheet(s).  Such consolidation
shall not affect the status of the Company and its Subsidiaries or the
Partnership Group Companies as separate legal entities with its separate

29

--------------------------------------------------------------------------------

 

 

assets and separate liabilities.  The Company (in its capacity as the general
partner of the Partnership) and the Partnership Group Companies have maintained
and will maintain their respective books, records, resolutions and agreements as
official records.  Failure by the Company (in its capacity as the general
partner of the Partnership) or the Partnership Group Companies to comply with
any of the obligations set forth in this Section 5.13(b) shall not affect the
status of the Company, the Partnership and each other Partnership Group Company
as a separate legal entity, each with its separate assets and separate
liabilities.

(c)       The Members acknowledge and agree that the Company and each of the
Partnership Group Companies are special purpose, non-guarantor, unrestricted
Subsidiaries of Sanchez Parent or any Affiliate thereof and shall be bankruptcy
remote from Sanchez Parent or any Affiliate of Sanchez Parent that is not the
Company or is not included in the Partnership Group Companies.

5.14       Tag-Rights Control.  With respect to a transfer by Blackstone Newco,
at any time (a) following the fifth anniversary of the Effective Date or
(b) during any calendar quarter in which the PDP PV-10 Ratio is less than the
then-effective Test Level, if any Partnership Group Company receives a Tag-Along
Offer (as such term is defined in the Joint Development Agreement) pursuant to
the Joint Development Agreement, the Class B Member shall be permitted to cause
the Partnership Group Companies to participate in the subject Tag-Along
Transaction (as such term is defined in the Joint Development Agreement) in
accordance with the terms of the Joint Development Agreement.  With respect to a
transfer by SN Maverick or any Sanchez Vehicle, the Class B Member shall be
permitted to cause the Partnership Group Companies to participate in the subject
Tag-Along Transaction (as such term is defined in the Joint Development
Agreement and the Sanchez Letter Agreement) pursuant to the Joint Development
Agreement or the Sanchez Letter Agreement.

5.15       Certain Workover and Recompletion Operations.  If, as of the end of
any calendar quarter preceding a date of determination, the PDP PV-10 Ratio is
less than the then-effective Test Level, the Class B Member shall be entitled to
(a) propose in writing to Sanchez Investor from time to time workover or
recompletion operations relating to the Partnership Group Companies’ assets, in
each case pursuant to the terms of the Joint Development Agreement or any
applicable Operating Agreement and (b) cause the Partnership to deliver such
proposal in writing to Sanchez Parent.  Upon receipt of such proposal, the Board
will instruct the UnSub Representative to propose such operations to the
Operating Committee in accordance with the terms of the Joint Development
Agreement and vote in favor of such operations.  Notwithstanding anything to the
contrary contained herein, upon compliance with the foregoing terms of this
Section 5.15, there shall be no liability on behalf of the Partnership or the
UnSub Representative if such proposed operations are rejected or otherwise not
approved by the Blackstone Representatives (as defined under the Joint
Development Agreement) of the Operating Committee.

Article VI
BOOKS, REPORTS AND COMPANY FUNDS

6.1       Records and Accounting.  The Company shall keep or cause to be kept at
the principal office of the Company appropriate books and records with respect
to the Company’s business.  The books of the Company shall be maintained, for
financial reporting purposes, on an accrual basis in accordance with generally
accepted accounting principles (“GAAP”).  All decisions as to accounting
matters, except as specifically provided to the contrary herein, shall be made
by the Board.



30

--------------------------------------------------------------------------------

 

 

6.2       Reports.

(a)       The Company shall use commercially reasonable efforts to deliver or
cause to be delivered to each Member, within seventy-five (75) days after the
end of each Fiscal Year, an annual report containing a statement of changes, if
any, in the Member’s equity and the Member’s Capital Account balance for such
Fiscal Year, if any.

(b)       The Company shall use commercially reasonable efforts to deliver or
cause to be delivered, within seventy-five (75) days after the end of each
Fiscal Year, to each Person who was a Member at any time during such Fiscal Year
all information necessary for the preparation of such Person’s United States
federal and state income tax returns.

(c)       The Company shall use commercially reasonable efforts to deliver or
cause to be delivered, within seventy-five (75) days after the end of each
Fiscal Year, all information requested by a Member in order for such Member to
complete its unrelated business taxable income and FIRPTA tax filings, if any.

(d)       The Company shall use commercially reasonable efforts to deliver or
cause to be delivered to each Member, within sixty (60) days after the end of
each Fiscal Year, estimates of each of the items in Sections 6.2(a),  6.2(b) and
6.2(c) to the extent such items have not then been delivered.

(e)       The Company shall cause the Partnership to deliver or cause to be
delivered to each of the Members no later than the time delivered to the
Partners (as defined in the Partnership Agreement) those reports that are
required to be delivered to the Partners pursuant to Section 7.2 of the
Partnership Agreement.  The Company shall cause the Partnership to deliver or
cause to be delivered to the Class B Member no later than the time delivered to
the holders of Preferred Units the information that is required to be delivered
to such holders pursuant to Section 5.7 of the Partnership Agreement.

6.3       Inspection by Members.  Except as may be necessary to preserve
attorney-client or similar privilege of the Company, any Member, and any
accountants, attorneys, financial advisors and other representatives of such
Member, may from time to time at such Member’s sole expense for any reasonable
purpose, visit and inspect the respective properties of the Company, any of its
Subsidiaries or any of the Partnership Group Companies, examine (and make copies
and extracts of) the Company’s, any of its Subsidiaries’ or any of the
Partnership Group Companies’ respective books, records and documents of any
kind, and discuss the Company’s, any of its Subsidiaries’ or any of the
Partnership Group Companies’ respective affairs with its employees or
independent accountants, all at such reasonable times as such Member may request
upon reasonable notice.

6.4       Public Disclosure.  Unless required by Law, including the rules and
regulations of any securities exchange (with the advice of counsel to the
Company), no press release or public announcement related to the Company, any of
the Company’s Subsidiaries, any of the Partnership Group Companies, this
Agreement or the transactions contemplated herein or any other announcement or
communication shall be issued or made by any Member, a Director, the Company,
any of its Subsidiaries or any of the Partnership Group Companies without the
advance approval of the Board (including any Directors appointed by the GSO
Group), in which case the Board shall be provided a reasonable opportunity to
review and provide suggested comments concerning the disclosure contained in
such press release, announcement or communication prior to issuance,
distribution or publication.  The foregoing shall not limit Sanchez Parent

31

--------------------------------------------------------------------------------

 

 

or its Affiliates from publicly filing the Partnership Agreement and making
additional disclosures in connection therewith, in each case as required by
applicable Law and securities regulations.

Article VII
TAX MATTERS

7.1       Tax Controversies.  Subject to Sections 5.4 and 5.7, for any taxable
year beginning before January 1, 2018, the Class A Member is designated as the
“Tax Matters Member” as defined in Code Section 6231 (the “Tax Matters Member”)
as of the date hereof, and for any taxable year beginning on or after
January 1, 2018, the Class A Member is designated as the “Partnership
Representative” as defined in Code Section 6223(a), as added by the Bipartisan
Budget Act of 2015 (the “Partnership Representative”).  The Tax Matters Member
or the Partnership Representative shall cause to be prepared and timely filed
(on behalf of the Company) all federal, state and local tax returns, if any,
required to be filed by the Company.  The Company shall bear the costs of the
preparation and filing of its returns.  Subject to Sections 5.4 and 5.7, the Tax
Matters Member or the Partnership Representative shall determine whether to make
any elections on behalf of the Company.  Without consent of the Board, the Tax
Matters Member or the Partnership Representative shall not extend the statute of
limitations, file a request for administrative adjustment, file suit concerning
any tax refund or deficiency relating to any Company administrative adjustment
or enter into any settlement agreement relating to any Company item of income,
gain, loss, deduction or credit for any Fiscal Year.  In the event the “TEFRA
audit provisions” of Code Section 6221 et seq. apply by their terms, the Tax
Matters Member shall ensure that each other Member is a notice partner within
the meaning of Section 6231(a)(8) of the Code.  Each Member agrees to cooperate
with the Tax Matters Member or the Partnership Representative and to do or
refrain from doing any and all things required by the Tax Matters Member or the
Partnership Representative to conduct such proceedings.  Subject to Sections 5.4
and 5.7, the designation of the Tax Matters Member or the Partnership
Representative may be changed from time to time as determined by the Board.

Article VIII
EXCULPATION AND INDEMNIFICATION

8.1       Performance of Duties; No Liability of Members, Directors and
Officers.  No Member or Director (in their respective capacities as such) shall
have any duty to the Company or any Member of the Company except as expressly
set forth herein or in other agreements to which such Persons are party or as
required by applicable law.  No Member, Director or Officer of the Company (in
their respective capacities as such) shall be liable to the Company, and no
Director or Officer of the Company (in their respective capacities as such)
shall be liable to any Member, for any loss or damage sustained by the Company
or such Member (as applicable), unless such loss or damage shall (as finally
determined by a court of competent jurisdiction) have resulted from such
Person’s fraud, intentional misconduct or, in the case of any Member, willful
breach of this Agreement or, in the case of any Director or Officer of the
Company, knowing and intentional breach of this Agreement or, in the case of an
Officer, breach of such Person’s duties pursuant to Section 5.6(d).  In
performing such Person’s duties, each such Person shall be entitled to rely in
good faith on the provisions of this Agreement and on information, opinions,
reports or statements (including financial statements and information, opinions,
reports or statements as to the value or amount of the assets, liabilities,
profits or losses of the Company or any facts pertinent to the existence and
amount of assets from which distributions to Members might properly be paid) of
the following other Persons or groups: one or more Officers or employees of the
Company, any attorney, independent accountant, appraiser or other expert or
professional employed or engaged by or on behalf of the Company; or any other
Person who has been selected with reasonable care by or on behalf of the
Company, in each case as to matters which such relying Person reasonably
believes to be within such other Person’s competence.  The preceding sentence
shall in no way limit any Person’s right to rely on information to the

32

--------------------------------------------------------------------------------

 

 

extent provided in Section 18-406 of the Delaware Act.  No Member, Director or
Officer of the Company shall be personally liable under any judgment of a court,
or in any other manner, for any debt, obligation or liability of the Company,
whether that liability or obligation arises in contract, tort or otherwise,
solely by reason of being a Member, Director or Officer of the Company or any
combination of the foregoing.  Nothing in this Agreement shall limit the
liabilities and obligations of the Members, or entitle any Member to
indemnification hereunder from the Company with respect to any claims made
under, when acting in any capacity for or on behalf of the Company other than
those expressly described above.  For the avoidance of doubt, nothing in this
Agreement shall limit the liability of any Member to any other Member for breach
of this Agreement.

8.2       Right to Indemnification.  Subject to the limitations and conditions
as provided in this Article VIII, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
arbitrative or in the nature of an alternative dispute resolution in lieu of any
of the foregoing (“Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact that such Person, or a Person of which such Person is the legal
representative, is or was a Member, a Director or Officer or, in each case, a
representative thereof (each, an “Indemnified Person”) shall be indemnified by
the Company to the fullest extent permitted by applicable law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment) against judgments, penalties (including excise and similar taxes
and punitive damages), fines, settlements and reasonable expenses (including,
without limitation, reasonable attorneys’ and experts’ fees) actually incurred
by such Person in connection with such Proceeding, appeal, inquiry or
investigation (“Loss”), unless (a) such Loss shall have been finally determined
by a court of competent jurisdiction to have resulted from such Person’s fraud,
intentional misconduct or, in the case of any Member, willful breach of this
Agreement or, in the case of any Director or Officer, knowing and intentional
breach of this Agreement or (b) in the case of an Officer, such Loss shall have
been finally determined by a court of competent jurisdiction to have resulted
from such Person’s failure to act in good faith and in a manner reasonably
believed to be in or not opposed to the best interests of the Company or other
failure to comply with such Officer’s duties pursuant to Section 5.6, or such
Officer had reasonable cause to believe his or her conduct was
unlawful.  Indemnification under this Article VIII shall continue as to a Person
who has ceased to serve in the capacity which initially entitled such Person to
indemnity hereunder.  The rights granted pursuant to this Article VIII,
including the rights to advancement granted under Section 8.3, shall be deemed
contract rights, and no amendment, modification or repeal of this Article VIII
shall have the effect of limiting or denying any such rights with respect to
actions taken or Proceedings, appeals, inquiries or investigations arising prior
to any amendment, modification or repeal.  The foregoing indemnification is for
the benefit of the Persons identified above acting in the capacities described
above and not in any other capacity.  For the avoidance of doubt and
notwithstanding anything in this Article VIII to the contrary, nothing in this
Agreement shall provide for any indemnification of any Member or any legal
representative thereof in respect of any Proceeding by any other Member against
such Member for breach of this Agreement.

8.3       Advance Payment.  The right to indemnification conferred in this
Article VIII shall include the right to be paid or reimbursed by the Company for
the reasonable documented, out-of-pocket, third-party expenses incurred by a
Person (other than an Officer of the Company in respect of claims by the Company
against such Officer in such Officer’s capacity as such) entitled to be
indemnified under Section 8.2 who was, or is threatened to be made a named
defendant or respondent in a Proceeding in advance of the final disposition of
the Proceeding and without any determination as to the Person’s ultimate
entitlement to indemnification; provided,  however, that the payment of such
expenses incurred by any such Person in advance of the final disposition of a
Proceeding shall be made only upon delivery to the Company of a written
affirmation by such Person of his or her good faith belief that he has met the
standard of conduct

33

--------------------------------------------------------------------------------

 

 

necessary for indemnification under this Article VIII and a written undertaking,
by or on behalf of such Person, to repay all amounts so advanced if it shall
ultimately be determined that such Indemnified Person is not entitled to be
indemnified under this Article VIII or otherwise.

8.4       Indemnification of Employees and Agents.  The Company, at the
direction of the Board, may indemnify and advance expenses to an employee or
agent of the Company to the same extent and subject to the same conditions under
which it may indemnify and advance expenses under Sections 8.2 and 8.3.

8.5       Appearance as a Witness.  Notwithstanding any other provision of this
Article VIII, the Company may pay or reimburse reasonable out-of-pocket expenses
incurred by a Director, Member, Officer, employee or agent in connection with
his appearance as a witness or other participation in a Proceeding at a time
when he is not a named defendant or respondent in the Proceeding.

8.6       Nonexclusivity of Rights.  The right to indemnification and the
advancement and payment of expenses conferred in this Article VIII shall not be
exclusive of any other right that a Member, Director, Officer or other Person
indemnified pursuant to this Article VIII may have or hereafter acquire under
any Law (common or statutory) or provision of this Agreement.

8.7       Insurance.  The Board may obtain and maintain, at the Company’s or a
Partnership Group Company’s expense, insurance to protect the Members,
Directors, Officers, employees and agents from any expense, liability or loss
arising out of or in connection with such Person’s status and actions as a
Member, Director, Officer, employee or agent.  In addition, the Board may cause
the Company to purchase and maintain insurance, at the Company’s expense, to
protect the Company and any other Member, Director, Officer or agent of the
Company who is or was serving at the request of the Company as a manager,
director, officer, partner, venturer, proprietor, trustee, employee, agent or
similar functionary of a foreign or domestic limited liability company,
corporation, partnership, joint venture, sole proprietorship, trust, employee
benefit plan or other enterprise against any expense, liability or loss, whether
or not the Company would have the power to indemnify such Person against such
expense, liability or loss under this Article VIII.

8.8       Savings Clause.  If this Article VIII or any portion hereof shall be
invalidated on any ground by any court or other Governmental Authority of
competent jurisdiction, then the Company shall nevertheless indemnify and hold
harmless each Person indemnified pursuant to this Article VIII as to costs,
charges and expenses (including reasonable attorneys’ fees), judgments, fines
and amounts paid in settlement with respect to any such Proceeding, appeal,
inquiry or investigation to the full extent permitted by any applicable portion
of this Article VIII that shall not have been invalidated and to the fullest
extent permitted by applicable law.

8.9       Fund Indemnitors.  The Company hereby acknowledges that certain
Indemnified Persons have certain rights to indemnification, advancement of
expenses or insurance provided by The Blackstone Group L.P. and certain of its
Affiliates or GSO and certain of its Affiliates (collectively, the “Fund
Indemnitors”, and the Indemnified Persons benefitting from such rights to
indemnification, and other rights, from the Fund Indemnitors, the “Fund
Indemnified Persons”).  The Company hereby agrees (a) that it is the indemnitor
of first resort (i.e., its obligations to the Fund Indemnified Persons are
primary and any obligation of the Fund Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by the
Fund Indemnified Persons are secondary), (b) that it shall be required to
advance the full amount of expenses incurred by an applicable Fund Indemnified
Person and shall be liable for the full amount of all expenses, judgments,
penalties, fines and amounts paid in settlement to the extent legally permitted
and as required by the terms of this Agreement, without regard to any rights any
Fund Indemnified Person may have against the Fund Indemnitors, and (c) that it
irrevocably waives, relinquishes

34

--------------------------------------------------------------------------------

 

 

and releases the Fund Indemnitors from any and all claims against the Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof.  The Company further agrees that no advancement or payment by
the Fund Indemnitors on behalf of any Fund Indemnified Person with respect to
any claim for which a Fund Indemnified Person has sought indemnification from
the Company shall affect the foregoing and the Fund Indemnitors shall have a
right of contribution or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of a Fund Indemnified Person against
the Company.  The Company acknowledges and agrees, notwithstanding anything
herein to the contrary, that the Fund Indemnitors are express third-party
beneficiaries of the terms of this Section 8.9.

Article IX
UNITS, TRANSFERS, AND OTHER EVENTS

9.1       Unit Certificates.

(a)       Units in the Company may be evidenced by certificates in a form
approved by the Board (“Certificates”) but there shall be no requirement that
the Company issue certificates to evidence the Units.  Any Certificate will bear
the following legend reflecting the restrictions on the Transfer of such
securities:

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “33 ACT”), AND MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE 33 ACT OR IN A TRANSACTION
WHICH, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY,
QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE 33 ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.

THE SECURITIES EVIDENCED HEREBY ARE SUBJECT TO THE TERMS OF THAT CERTAIN AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, DATED AS OF MARCH 1, 2017, AS
AMENDED FROM TIME TO TIME, BY AND AMONG THE COMPANY AND THE MEMBERS IDENTIFIED
THEREIN, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER.  A COPY OF SUCH LIMITED
LIABILITY COMPANY AGREEMENT HAS BEEN FILED WITH THE SECRETARY OF THE COMPANY AND
IS AVAILABLE UPON REQUEST.”

(b)       If Certificates have been issued, upon any Transfer of all or a
portion of the Units hereunder, the Transferor shall surrender the
Certificate(s) representing the Units so Transferred to the Company for
cancellation.  If a Certificate represents a greater portion of the Transferor’s
Units than that intended for Transfer, upon surrender of such certificate for
cancellation the Company shall issue to the Transferor a new Certificate which
represents the Units being retained by such Transferor.  Upon a determination by
the Board, the Company shall issue to each Transferee who is Transferred Units
pursuant to this Agreement and who is admitted to the Company as a Substitute
Member in accordance with Section 9.7, a Certificate evidencing the Units held
by such Transferee.  Such Certificate shall indicate the Units then owned by
such Transferee and shall represent the Units owned by such Transferee from time
to time thereafter as set forth in the then effective Exhibit A hereto,
regardless of the Units indicated in the Certificate. 

35

--------------------------------------------------------------------------------

 

 

Upon receipt of written notice or other evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of any Certificate and, in
the case of any such loss, theft or destruction upon receipt of the Member’s
unsecured indemnity agreement, or in the case of any other holder of a
Certificate or Certificates, other indemnity reasonably satisfactory to the
Board or in the case of any such mutilation upon surrender or cancellation of
such Certificate, the Company will make and deliver a new Certificate, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Certificate.

9.2       Record Holders.  The Company shall keep a register or other records
which reflect the Units and any Certificates.  Except as otherwise required by
law, the Company shall be entitled to, and shall only, recognize the exclusive
right of a Person registered on its books as the record holder of a Unit,
whether or not represented by a Certificate, to receive distributions in respect
of such Unit, to vote as the owner of such Unit and to be entitled to the
benefits, and subject to the obligations, of this Agreement with respect to such
Unit.

9.3       Restrictions on Transfers of Units.

(a)       General Transfer Restrictions.  No Member shall Transfer any interest
in any Units except in accordance with this Section 9.3.  The Class A Member
shall not Transfer any interest in any Class A Units in a single transaction or
series of related transactions without the prior written consent of the Class B
Member, other than to Permitted Transferees (provided, that in the case of a
Transfer of Class A Units to a Permitted Transferee that is not already a party
hereto, such Permitted Transferee agrees in writing to be bound by this
Agreement).  The Class B Member shall not Transfer any interest in any Class B
Units in a single transaction or series of related transactions without the
prior written consent of the Class A Member (which consent shall not be
unreasonably withheld, conditioned or delayed, provided that the Class A Member
may withhold such consent if any such Transfer would result in the Class B
Member and its Permitted Transferees owning less than a majority of the
outstanding Class B Units), other than to Permitted Transferees, provided,
however, that following the occurrence and during the continuance of an Investor
Redemption Event, the Class B Member may Transfer any interest in any Units
without the consent of the Class A Member or the Board.  Subject to Section 9.4,
any Transfers by a Member, other than to Permitted Transferees and except as set
forth in the provisions of the immediately preceding sentence, shall require the
prior approval of the Board.

(b)       Prohibited Transfers.  Notwithstanding anything to the contrary in
this Article IX, no Transfer of Units shall be permitted or made if such
Transfer would:

(i)       violate the then applicable federal or state securities laws or rules
and regulations of the Securities Exchange Commission, any state securities
commission or any other Governmental Authority with jurisdiction over such
Transfer;

(ii)       terminate the existence or qualification of the Company under the
laws of the jurisdiction of its formation;

(iii)       cause the Company to be treated as an association taxable as a
corporation or otherwise not to be treated as a partnership for U.S. federal
income tax purposes;



36

--------------------------------------------------------------------------------

 

 

(iv)       cause the Company to be required to register as an investment company
under the Investment Company Act of 1940, as amended, or subject the Company ,
any of its Subsidiaries or any of the Partnership Group Companies to the
Investment Advisers Act of 1940, as amended, or the Employee Retirement Income
Security Act of 1974, as amended; or

(v)       violate any other provision of this Agreement.

Any Transfer of Units in violation of this Agreement or applicable Law shall be
void ab initio, and the Company has the power to rescind such Transfer.

9.4       Disposition Transactions.  In connection with any Disposition
Transaction (including by any consolidation, conversion, merger or other
business combination involving the Partnership in which Equity Securities are
exchanged for or converted into cash, securities of a corporation or other
business organization or other property, and any sale of all or substantially
all of the assets of the Partnership), (a) none of the Members, the Company or
the Partnership Group Companies shall enter into any definitive documentation
relating to such Disposition Transaction unless the Partnership has delivered to
the Class B Member a written undertaking that expressly provides that upon or
prior to the closing of such Disposition Transaction, an amount of cash equal to
the Base Preferred Return Amount shall be paid in respect of each Preferred Unit
in redemption or liquidation of all outstanding Preferred Units, (b) the Class B
Member shall not be obligated to be subject to any non-competition,
non-solicitation, or similar restrictive covenants that may be binding on GSO or
any of its Affiliates in connection with any Disposition Transaction and
(c) upon the consummation of any Disposition Transaction, the Partnership shall
have paid or shall concurrently pay an amount of cash equal to the Base
Preferred Return Amount with respect to each Preferred Unit in redemption in
full or liquidation of all outstanding Preferred Units.  No Disposition
Transaction may be consummated if the redemption of the outstanding Preferred
Units contemplated by the immediately preceding sentence is not consummated in
accordance with the terms hereof.

9.5       Exit Transactions.

(a)       If (i) a Redemption Non-Payment shall have occurred, shall not have
been cured within fifteen (15) Business Days thereof and shall be continuing;
(ii) after the first anniversary of the Effective Date, the Partnership shall
have failed to pay the Quarterly Distribution Amount in cash to the Preferred
Units in any two quarters, regardless of whether consecutive, and such failure
is continuing; (iii) the Class A Member shall have caused the Company or any
Partnership Group Company to take any action that requires Special Approval
without first obtaining such Special Approval, provided that such failure has
not been cured by the Class A Member within the earlier of (A) thirty (30) days
following receipt of written notice of such failure from the Class B Member and
(B) thirty (30) days after any Officer becomes aware of such failure;
provided further that such cure period shall not apply if the Class A Member has
caused the Company or any Partnership Group Company to take any action that
requires Special Approval pursuant to Sections 5.7(b)(ii)  (provided that such
failure relates to an aggregate amount of Indebtedness that is greater than
$10.0 million), 5.7(b)(iii),  5.7(b)(iv) (with respect to the acquisition of any
assets outside the Core Area of the AMI), 5.7(b)(v),  5.7(b)(vi),  5.7(b)(ix)
 (provided that such failure relates to a sale of business or assets at a price
that is greater than $5.0 million), 5.7(b)(x),  5.7(b)(xi)  (provided that such
failure represents a variance from the hedging plan established in compliance
with Section 6.7 of the Partnership Agreement of greater than five percent (5%)
of volumes or relates to derivative transactions other than those permitted

37

--------------------------------------------------------------------------------

 

 

to be entered into pursuant to Section 6.7 of the Partnership Agreement),
5.7(b)(xv),  5.7(b)(xvi),  5.7(b)(xvii),  5.7(b)(xviii),  5.7(b)(xix),
 5.7(b)(xx),  5.7(b)(xxi),  5.7(b)(xxii),  5.7(b)(xxvii) or 5.7(b)(xxix) in
connection with the foregoing; (iv) Sanchez Parent suffers (A) a Specified Event
of Default (as such term is defined in the Joint Development Agreement) under a
Specified Credit Agreement (as such term is defined in the Joint Development
Agreement) and such Specified Event of Default is continuing or (B) an event of
default under the Indenture or other agreement governing any Indebtedness for
borrowed money of Sanchez Parent and its Subsidiaries (other than the Company
and the Partnership Group Companies) in an amount greater than $50.0 million and
such event of default has caused the repayment of such Indebtedness to have been
accelerated or (v) SN Maverick (or any successor operator under the Joint
Development Agreement that is an Affiliate of Sanchez Parent) becomes a
Defaulting Operator (as such term is defined in the Joint Development Agreement)
and as such has been removed as Operator (as such term is defined in the Joint
Development Agreement) pursuant to the Joint Development Agreement or SN
Maverick (or any successor operator under the Joint Development Agreement that
is an Affiliate of Sanchez Parent) has resigned as Operator at any such time as
an Operator Default Event (as such term is defined in the Joint Development
Agreement) exists such that SN Maverick (or any successor operator under the
Joint Development Agreement that is an Affiliate of Sanchez Parent) can then be
removed as a Defaulting Operator pursuant to the Joint Development Agreement
(any event in clauses (i), (ii), (iii), (iv) or (v) of this Section 9.5(a), an
“Investor Redemption Event”), then, in each such case, the Class B Member shall
be entitled to cause (and the Class A Member and the Company agree to
facilitate, as reasonably requested by the Class B Member):

(1)       a consolidation or merger of the Company, any of its Subsidiaries or
any of the Partnership Group Companies with or into any other business entity or
other corporate reorganization;

(2)       a sale of all or any portion of the outstanding Units held by the
Members; or

(3)       a transaction in which all or substantially all of the assets of the
Company, any of its Subsidiaries or any of the Partnership Group Companies are
sold, leased or otherwise disposed of

(each of the transactions described in Sections 9.5(a)(1),  9.5(a)(2) and
9.5(a)(3) are referred to herein as an “Exit Transaction”), provided that,
solely with respect to an Investor Redemption Event described in Section
9.5(a)(ii) above (i.e. resulting from the Partnership’s failure to pay the
Quarterly Distribution Amount in cash to the Preferred Units in any two quarters
(regardless of whether consecutive) and such failure is continuing), the
Investor Representative (as such term is defined in the Partnership Agreement)
shall only be permitted to cause the Partnership to enter into a definitive
agreement for an Exit Transaction after three months following the date upon
which such Investor Redemption Event in Section 9.5(a)(ii) occurred.

(b)       If the Class B Member elects to pursue an Exit
Transaction:  (i) following good faith consultation with the Board, the Class B
Member may exclusively identify, negotiate, structure and otherwise pursue the
Exit Transaction, which Exit Transaction may be structured and accomplished as
determined by the Class B Member in its sole discretion, whether as a merger,
consolidation, sale of all or any portion of the Units, corporate
reorganization, sale of assets or

38

--------------------------------------------------------------------------------

 

 

otherwise; and (ii) the Exit Transaction shall be effected on the terms and
conditions negotiated by the Class B Member, including any terms imposing on the
Members’ obligations with respect to reasonable and customary indemnities,
escrows, holdbacks or other contingent obligations that are applicable to all
Members equally.  In connection with any Exit Transaction, each of the Members
shall, if requested by the Class B Member, waive any dissenters’ rights,
appraisal rights or similar rights that such Member may have in connection
therewith; provided, however, that the Class B Member shall use its reasonable
good faith efforts to maximize the Exit Transaction Consideration payable to the
holders of Common Units.  In addition, the Company shall, and the Company shall
cause its Subsidiaries and the Partnership Group Companies to, take such action
as the Class B Member may reasonably request in connection with any proposed
Exit Transaction, including engaging an investment banker or other advisor in
connection with such Exit Transaction, providing such financial and operational
information as the Class B Member may request and causing employees and other
representatives of the Company, its Subsidiaries or the Partnership Group
Companies to cooperate (including by participating in management presentations,
preparing marketing materials and making diligence materials available in an
electronic data room) with the Class B Member in any marketing process in
connection with any proposed Exit Transaction.  Notwithstanding anything to the
contrary herein or in the Partnership Agreement, the Units of the Company and
the general partnership interest in the Partnership may only be sold for nominal
consideration and the holders of the Units shall not be entitled to receive any
consideration in any such Exit Transaction in excess of the Capital
Contributions made by such members to the Company as of the Effective Date.

(c)       If the Class B Member elects to pursue an Exit Transaction, then the
Sanchez Investor and its Affiliates shall use their commercially reasonable
efforts to obtain as promptly as practicable:  (i) the consents or amendments
required under the applicable contracts and leases to which the Sanchez Investor
or any of its Affiliates is a party that would be necessary to transfer the
assets or properties of the Company, any of its Subsidiaries or any of the
Partnership Group Companies (including the approval of Sanchez Parent or any of
its Affiliates of such transfer under the Joint Development Agreement or any
Operating Agreement); and (ii) the consents or amendments to, or the direct
assignment of, any purchase, marketing, transportation, storage, processing or
sales contract; provided that the Sanchez Investor and its Affiliates shall not
be required to expend any amounts in connection with the foregoing unless such
expenditures will be reimbursed by the Partnership Group Companies or the
potential acquirer in an Exit Transaction, in each case upon the consummation of
such Exit Transaction; provided further, that the Sanchez Investor and its
Affiliates shall have no liability pursuant to the immediately preceding
clause (ii) of this Section 9.5(c) if a Governmental Authority or Blackstone
Newco prevents the Sanchez Investor or its Affiliates from providing such
consents, amendments or assignments. 

(d)       In addition, the Sanchez Investor and its Affiliates shall use their
commercially reasonable efforts in order to provide any potential acquirer in an
Exit Transaction with reasonable access upon at least five (5) days’ notice to
all reasonably necessary information and properties to permit it to perform due
diligence with respect to the proposed Exit Transaction, including access to
permits, contracts and infrastructure associated with the properties, but only
to the extent that such access is requested prior to the closing of such Exit
Transaction; provided, that, if so requested by the Sanchez Investor or its
Affiliates, such potential acquirer may be required to enter into customary
access agreements prior to being provided with such access.



39

--------------------------------------------------------------------------------

 

 

(e)       The Class B Member shall regularly consult and cooperate with the
Board with respect to the status of the sale process for such Exit Transaction;
provided, however, that the Board and the Class A Member shall have no consent,
voting or appraisal rights with respect to the final terms of an Exit
Transaction and shall have no right to object to an Exit Transaction that is
completed in a manner consistent with this Section 9.5.

(f)       At least fifteen (15) Business Days prior to consummating an Exit
Transaction, the Class B Member shall deliver to each of the other Members
written notice that shall state (i) that the Exit Transaction has been
structured in a manner that complies with this Section 9.5, (ii) the amount and
form of consideration to be received by the Company or its Members in the Exit
Transaction (“Exit Transaction Consideration”) and (iii) all other material
terms and conditions of the Exit Transaction (including the identity of the
purchaser) and current drafts of the definitive documents related thereto.

(g)       Each other Member hereby makes, constitutes and appoints the Class B
Member, with full power of substitution and re-substitution, its true and lawful
attorney, for it and in its name, place and stead and for its use and benefit,
to act as its proxy in respect of any vote or approval of Members required to
give effect to this Section 9.5, including any vote or approval required under
Section 18-209 of the Delaware Act and any waiver contemplated by
Section 9.5(b).  The proxy granted pursuant to this Section 9.5(g) is a proxy
coupled with an interest and is irrevocable.

(h)       Each of the Members required to participate in an Exit Transaction
(collectively, the “Participating Sellers”), whether in its capacity as a
Participating Seller, Member or otherwise, and the Company, its Subsidiaries,
the Partnership Group Companies and the Board, shall take or cause to be taken
all such actions as may be reasonably necessary or desirable in order
expeditiously to consummate such Exit Transaction and any related transactions,
including (i) making reasonable and customary representations and warranties,
(ii) executing, acknowledging and delivering consents, assignments, waivers and
other documents or instruments, (iii) furnishing information and copies of
documents, (iv) filing applications, reports, returns, filings and other
documents or instruments with Governmental Authorities and (v) otherwise using
reasonable best efforts to fully cooperate with the Class B Member.  Without
limiting the generality of the foregoing, each Participating Seller agrees to
execute and deliver such agreements as may be reasonably specified by the
Class B Member to which all Participating Sellers will also be party, including
agreements to (x) make reasonable and customary individual representations,
warranties, covenants and other agreements as to the unencumbered title to its
Units and the power, authority and legal right to Transfer such Units,
(y) provide other reasonable and customary representations, warranties and
indemnities, provided that any indemnification for representations and
warranties regarding any of the Partnership Group Companies and their respective
assets and operations shall be limited to any escrow of proceeds that is
established in connection with the Exit Transaction or be limited to the
proceeds actually received by the Participating Sellers in the Exit Transaction,
and (z) be severally (on a pro rata basis in proportion to the related Exit
Transaction Consideration to be received by each Member) liable (whether by
purchase price adjustment, escrows, holdbacks, indemnity payments, contingent
obligations or otherwise) in respect of representations, warranties, covenants
and agreements in respect of the Company, its Subsidiaries and the Partnership
Group Companies; provided, however, that (i) any escrow of proceeds of any such
transaction shall be withheld on a pro rata basis among all

40

--------------------------------------------------------------------------------

 

 

Participating Sellers (in proportion to the relative Exit Transaction
Consideration to be received by each Member), (ii) no Class A Member shall be
liable for any amount in excess of its pro rata share of any indemnification
obligation (based on Exit Transaction Consideration) in excess of any amounts
placed in escrow and (iii) no Class A Member shall be obligated to be subject to
any non-competition, non-solicitation, or similar restrictive covenants that may
be binding on GSO or any of its Affiliates in connection with any Exit
Transaction.

(i)       The closing of an Exit Transaction shall take place at such time and
place as the Class B Member shall specify by notice to each Participating Seller
no later than five (5) Business Days prior to the closing of such Exit
Transaction.  At the closing of an Exit Transaction, each Participating Seller
shall deliver any documentation evidencing the Units to be sold (if any) by such
Participating Seller and the assignment thereof, free and clear of any liens,
against delivery of the applicable consideration.

(j)       In connection with any Exit Transaction, the Participating Sellers
shall receive the Exit Transaction Consideration in accordance with the order of
priority specified in Section 4.1(d) of the Partnership Agreement, after any
payments required under the Senior Debt Agreements and deduction of the
proportionate share of (A) the reasonable, documented, third-party out-of-pocket
expenses associated with such sale or Exit Transaction, including the
reasonable, documented out-of-pocket legal fees of the Company, its
Subsidiaries, the Partnership Group Companies, the Class B Member and each
Participating Seller, and reasonable, documented out-of-pocket brokers fees and
other commissions and any other expenses incurred by the Class B Member in
connection with such Exit Transaction, (B) amounts paid into escrow or held
back, in the reasonable determination of the Class B Member, for indemnification
or post-closing expenses and (C) amounts subject to post-closing purchase price
adjustments; provided, however, that upon the determination of such purchase
price adjustments, indemnification or post-closing expenses and upon release of
any such escrow or hold back, as applicable, the remaining amount of the Exit
Transaction Consideration, if any, shall be distributed to the Participating
Sellers so that the total amount distributed is in accordance with the order of
priority specified in Section 4.1(d) of the Partnership Agreement.

(k)       Subject to the last sentence of Section 9.5(b), the consideration to
be paid to each Member in an Exit Transaction shall be calculated by treating
such Exit Transaction as a liquidation of the Company in which all of the assets
of the Company (including goodwill) were sold in exchange for the Exit
Transaction Consideration (including any deemed assumption of liabilities), as
the case may be, and the proceeds of that sale, together with the profits,
losses, items of income, gain, loss and deduction, and distributions were
applied, allocated and distributed in accordance with the principles and
priorities set forth in Section 4.1(d) of the Partnership Agreement.

(l)       No action may be taken under this Section 9.5 if such action would
result in the breach of any Senior Debt Agreement, Replacement Credit Agreement
or any other agreement relating to material Indebtedness of the Partnership
Group; provided,  however, that the Company and the Members shall use their
commercially reasonable efforts to obtain a waiver of any such breach or
otherwise amend or cause to be amended the terms of any such agreement in a
manner which permits such action; and provided further,  however, that this
Section 9.5(l) shall not apply

41

--------------------------------------------------------------------------------

 

 

if the proceeds from any Exit Transaction are sufficient to, and are used to,
pay in full any outstanding borrowings under any such applicable agreements.

(m)       Notwithstanding anything to the contrary provided herein, if an
Investor Redemption Event has occurred and given rise to the Class B Member’s
rights under this Section 9.5 and (i) has been cured by the Company prior to the
earlier of (A) one hundred eighty (180) days following the first occurrence of
such Investor Redemption Event and (B) the execution of a bona fide binding
definitive purchase agreement with a bona fide purchaser or (ii) all Preferred
Units have been redeemed in full for an amount of cash equal to the Base
Preferred Return Amount per Preferred Unit prior to the execution of a bona fide
binding definitive purchase agreement with a bona fide purchaser, then the
provisions of this Section 9.5 will be suspended and the Exit Transaction
process shall terminate, provided that, in such case, the Partnership shall pay
the reasonable and documented fees and expenses of any investment bank or other
advisors (including legal counsel) engaged by the Class B Member prior to such
suspension and termination.

9.6       Expenses.  The Transferor and Transferee of any Units or other
interest in the Company shall be jointly and severally obligated to reimburse
the Company for all reasonable out-of-pocket expenses (including attorneys’ fees
and expenses) incurred by the Company for any Transfer or proposed Transfer,
regardless of whether consummated.

9.7       Transfers Generally; Substitute Members.

(a)       Additional Procedural Conditions to Transfers.  Without limiting
Section 9.3(a), any Transfer of Units shall be valid hereunder only if:

(i)       The Transferor and the Transferee execute and deliver to the Company
such documents and instruments of conveyance as may be reasonably requested by
the Board to effect such Transfer and to confirm the agreement of the Transferee
to be bound by the provisions of this Agreement;

(ii)       The Transferor and the Transferee provide to the Board the
Transferee’s taxpayer identification number and any other information reasonably
necessary to permit the Company to file all required federal and state tax
returns and other legally required information statements or returns; and

(iii)       The Company is reimbursed by the Transferor and/or the Transferee
for all costs and expenses that the Company reasonably incurs in connection with
the Transfer as required by Section 9.6.

(b)       Rights and Obligations of Transferees and Transferors.  Subject to
Section 9.7(c), the Transferee of any Transfer permitted pursuant to this
Agreement shall be a Transferee only, and only shall receive, to the extent
Transferred, the Economic Interest associated with the Units so Transferred, and
such Transferee shall not be entitled or enabled to exercise any other rights or
powers of a Member, such other rights, and all obligations relating to, or in
connection with, such Units remaining with the Transferring Member.  The
Transferring Member shall remain a Member even if it has Transferred all of its
Units to one or more Transferees until such time as all such Transferees are
admitted to the Company as Substitute Members pursuant to Section 9.7(c), as
applicable.  In the event any Transferee desires to make a further Transfer of
all

42

--------------------------------------------------------------------------------

 

 

or any portion of its Units, such Transferee shall be subject to all of the
provisions of this Agreement to the same extent and in the same manner as the
Member who initially held such Units.

(c)       Admission of Transferee as Substitute Member.  Subject to the other
provisions of this Article IX, a Transferee shall be admitted to the Company as
a Substitute Member following a Transfer of Units in accordance with this
Article IX upon satisfaction of all of the following conditions, upon which the
Transferee shall have all of the rights and powers, and be subject to all of the
restrictions and liabilities, of a Member under the Delaware Act and this
Agreement with respect to the Units Transferred:  (i) the Transferee shall
become a party to this Agreement as a Member by executing a joinder or
counterpart signature page to this Agreement and executing such other documents
and instruments as the Board may reasonably request for the sole purpose of
confirming such Transferee’s admission as a Member and agreement to be bound by
the terms and conditions of this Agreement and (ii) the Transferee pays or
reimburses the Company for all reasonable costs that the Company incurs in
connection with the admission of the Transferee as a Member as required by
Section 9.6.

(d)       Effect on Transferor and Company.  Upon the admission of a Transferee
as a Substitute Member, (i) the Transferor shall (A) cease to be a Member with
respect to the portion of the Units so Transferred and (B) be released from any
obligations arising after the date of such Transfer with respect to the Units so
Transferred and (ii) the Transferee will become a Member hereunder with respect
to such Units with all the rights and obligations of a Member held by the
Transferor in respect of such Units immediately prior to the time of Transfer.

9.8       Closing Date.  Any Transfer and any related admission of a Person as a
Member in compliance with this Article IX shall be deemed effective on such date
that the Transferee or successor in interest complies with the requirements of
this Agreement.

9.9       Effect of Incapacity.  Except as otherwise provided herein, the
Incapacity of a Member shall not dissolve or terminate the Company.  In the
event of such Incapacity, the executor, administrator, guardian, trustee or
other personal representative of the Member that has experienced such Incapacity
shall be deemed to be the assignee of such Member’s Economic Interest and may,
subject to the terms and conditions set forth in this Article IX, become a
Substitute Member.

9.10       No Appraisal Rights.  No Member shall be entitled to any valuation,
appraisal or similar rights with respect to such Member’s Units, whether
individually or as part of any class or group of Members, in the event of a
merger, consolidation, sale of the Company or other transaction involving the
Company or its securities unless such rights are expressly provided by the
agreement of merger, agreement of consolidation or other document effectuating
such transaction.

9.11       Effect of Non-Compliance.

(a)       Improper Transfers Void.  ANY ATTEMPTED TRANSFER NOT STRICTLY IN
ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE IX WILL BE VOID AB INITIO AND OF
NO FORCE OR EFFECT WHATSOEVER, PROVIDED, THAT ANY SUCH ATTEMPTED TRANSFER MAY BE
A BREACH OF THIS AGREEMENT, NOTWITHSTANDING THAT SUCH ATTEMPTED TRANSFER IS
VOID.



43

--------------------------------------------------------------------------------

 

 

(b)       Other Consequences.  Without limiting the foregoing, if any Unit or
Certificate representing a Unit is purported to be Transferred in whole or in
part in contravention of this Article IX, the Person to whom such purported
Transfer was made shall not be entitled to any rights as a Member whatsoever,
including, without limitation, any of the following rights:

(i)       to participate in the management, business or affairs of the Company;

(ii)      to receive any reports pursuant to Section 6.2 hereof or obtain
information concerning the Company pursuant to Section 6.3 or any other
provision hereof;

(iii)     to inspect or copy the Company’s books or records;

(iv)     to receive any Economic Interest in the Company; or

(v)      to receive upon the dissolution and winding up of the Company the net
amount otherwise distributable to the Transferor pursuant to
Section 10.2(c)(iii) hereof.

Article X
DISSOLUTION, LIQUIDATION AND TERMINATION

10.1       Dissolution.  The Company will dissolve and its affairs will be wound
up only upon the approval of the Board and, if applicable, the Class B Member in
accordance with Section 5.7.

10.2       Liquidation and Termination.  On dissolution of the Company, a
majority of the Board may appoint one or more other Persons as
liquidator(s).  The liquidator will proceed diligently to wind up the affairs of
the Company and liquidate the Company’s assets and make final distributions as
provided herein.  The costs of liquidation will be borne as a Company’s
expense.  Until final distribution, the liquidator will continue to operate the
Company properties with all of the power and authority of the Members.  Subject
to Section 18-804 of the Delaware Act, the steps to be accomplished by the
liquidator are as follows:

(a)       Accounting.  As promptly as possible after dissolution and again after
final liquidation, the liquidator will cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

(b)       Payments.  The liquidator will pay from Company funds all of the debts
and liabilities of the Company (including all expenses incurred in liquidation)
or otherwise make adequate provision therefor (including the establishment of a
cash escrow fund for contingent liabilities in such amount and for such term as
the liquidator may reasonably determine); and

(c)       Disposition of Assets.  The Company will dispose of all remaining
assets as follows:



44

--------------------------------------------------------------------------------

 

 

(i)       the liquidator may sell any or all Company property, and any resulting
gain or loss from each sale will be computed and allocated to the Members
pursuant to Section 4.2;

(ii)       with respect to all Company property that has not been sold, the fair
market value of that property will be determined and the Capital Accounts of the
Members will be adjusted to reflect the manner in which the unrealized income,
gain, loss and deduction inherent in property that has not been reflected in the
Capital Accounts previously would be allocated among the Members if there were a
taxable Transfer of that property for the fair market value of that property on
the date of distribution; and

(iii)      thereafter, Company property will be distributed among the Members in
accordance with Section 4.1.  All distributions made pursuant to this clause
(iii) will be made by the end of such taxable year (or, if later, within ninety
(90) days after the date of such liquidation).

(d)       Distributions.  All distributions in kind to the Members will be made
subject to the liability of each distributee for its allocable share of costs,
expenses and liabilities theretofore incurred or for which the Company has
committed prior to the date of termination and those costs, expenses and
liabilities will be allocated to the distributee pursuant to this Section 10.2.

(e)       Cancellation of Filing.  On completion of the distribution of Company
assets as provided herein, the Company will be terminated, and the Board (or
such other Person or Persons as may be required) will cause the cancellation of
any other filings made as provided in Section 1.6 and will take such other
actions as may be necessary to terminate the Company.

Article XI
DEFINITIONS

11.1       Definitions.  As used in this Agreement, the following terms have the
following meanings:

“Accredited Investor” has the meaning set forth in Section 2.3(i).

“Additional Preferred Units Notice” has the meaning set forth in Section 5.8.

“Additional Sanchez Activities” has the meaning set forth in Section 5.10(g)(i).

“Additional Units” has the meaning set forth in Section 3.1(a).

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular
Person.  For the purposes of this Agreement, The Blackstone Group L.P. and all
private equity funds, portfolio companies, parallel investment entities, and
alternative investment entities owned, managed, or Controlled by The Blackstone
Group L.P. or its Affiliates that are not part of

45

--------------------------------------------------------------------------------

 

 

the credit-related businesses of The Blackstone Group L.P. shall not be
considered or otherwise deemed to be an “Affiliate” of GSO or its Affiliates
that are part of the credit-related businesses of The Blackstone Group L.P., but
any fund or account managed, advised or subadvised by or Controlled by GSO or
its Affiliates within the credit-related businesses of The Blackstone Group L.P.
shall be considered an Affiliate of GSO.  For the avoidance of doubt, (i) GSO or
its Affiliates or any fund or account managed, advised or subadvised by or
Controlled by GSO or its Affiliates shall not be considered an Affiliate of the
Partnership or the Company, and (ii) Affiliates of the Sanchez Investor shall
include any member of the Sanchez Group.

“Affiliate Threshold” has the meaning set forth in Section 5.7(b)(xiii).

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be amended, modified, supplemented or restated from time to time.

“Allocation Regulations” means Treasury Regulation §§1.704-1(b), 1.704-2 and
1.704-3, as such regulations may be amended and are in effect from time to time
and any corresponding provisions of succeeding regulations.

“AMI” has the meaning given to such term in the Joint Development Agreement.

“AMI Acquisition” has the meaning given to the term “Acquisition” in the Joint
Development Agreement.

“AMI Participation Opportunity” has the meaning given to such term in the
Sanchez Letter Agreement.

“Anadarko Closing” has the meaning set forth in the Securities Purchase
Agreement.

“APC/KM PSA” means that certain Purchase and Sale Agreement among Anadarko E&P
Onshore LLC, Kerr-McGee Oil and Gas Onshore LP, SN Maverick, the Partnership and
Blackstone Newco, dated January 12, 2017, as it may be amended, modified,
supplemented or restated from time to time.

“Available Cash” has the meaning given to such term in the Partnership
Agreement.

“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent

46

--------------------------------------------------------------------------------

 

 

jurisdiction enters an order appointing, without consent by such Person, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of such Person, or a petition or involuntary case with
respect to any of the foregoing shall be filed or commenced against such Person.

“Base Preferred Return Amount” has the meaning given to such term in the
Partnership Agreement.

“Basic Documents” has the meaning assigned to such term in the Securities
Purchase Agreement.

“Blackstone Newco” means Aguila Production, LLC.

“Board of Directors” or “Board” has the meaning set forth in Section 5.1.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Houston, Texas.

“Capital Account” has the meaning set forth in Section 4.3.

“Capital Contribution” means, with respect to any Member, the total amount of
money contributed to the capital of the Company by such Member, whether as an
initial Capital Contribution or as an additional Capital Contribution.

“Cause” means, with respect to the Independent Director, (a) acts or omissions
by such Independent Director that constitute willful disregard of such
Independent Director’s duties under this Agreement, bad faith or gross
negligence, (b) that such Independent Director has engaged in or has been
charged with, or has been convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Director, (c) that such Independent
Director is unable to perform his or her duties as Independent Director due to
disability or incapacity or (d) that such Independent Director no longer meets
the definition of Independent Director.

“CEO” has the meaning set forth in Section 5.6.

“Certificates” has the meaning set forth in Section 9.1.

“Change of Control” has the meaning set forth in the Indenture. 

“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp USA, Inc.,
Citicorp North America, Inc. or any of their respective affiliates, as may be
applicable.

“Class A Member” means any Member holding Class A Units with regard to such
Person’s particular limited liability company equity interest designated by
Class A Units.



47

--------------------------------------------------------------------------------

 

 

“Class A Unit” means a limited liability company Equity Interest in the Company
designated as a “Class A Unit” and which shall provide the holder thereof with
the rights and obligations specified with respect to a Class A Unit in this
Agreement.

“Class B Member” means any Member holding Class B Units with regard to such
Person’s particular limited liability company equity interest designated by
Class B Units.

“Class B Unit” means a limited liability company Equity Interest in the Company
designated as a “Class B Unit” and which shall provide the holder thereof with
the rights and obligations specified with respect to a Class B Unit in this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).

“Common Unit” has the meaning given to such term in the Partnership Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Confidential Information” has the meaning set forth in Section 12.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of, the management and policies of a Person, whether
through ownership of voting securities, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.

“Core Area” has the meaning given to such term in the Joint Development
Agreement.

“Credit Agreement” means the credit agreement governing the up to $500 million
senior secured, first-lien, reserve-based revolving credit facility, among the
Partnership, as borrower, and JPMorgan Chase Bank, N.A. and Citi, as joint lead
arrangers and joint book runners, JPMorgan Chase Bank, N.A. as administrative
agent, and JPMorgan Chase Bank, N.A., Citi and the syndicate of banks and
financial institutions named therein as the lenders, as amended or modified from
time to time.

“Credit Agreement Agent” means the administrative agent under the Credit
Agreement or a Replacement Credit Agreement.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq., as it may be amended from time to time, and any successor
statute thereto.

“Delaware Certificate” has the meaning set forth in the Recitals hereto.

“Demand Facility” has the meaning given to such term in that certain Project
Lightning Fee Letter, dated January 12, 2017, among J.P. Morgan, Citi and the
Partnership, as in effect on the date thereof.

“Director” or “Directors” has the meaning set forth in Section 5.3(a)(i).



48

--------------------------------------------------------------------------------

 

 

“Disposition Transaction” has the meaning given to such term in the Partnership
Agreement.

“Distributions” has the meaning given to such term in the Partnership Agreement.

“Drilling Commitment Agreement” has the meaning given to such term in the
Securities Purchase Agreement.

“Dual Closing” has the meaning set forth in the Securities Purchase Agreement.

“Economic Interest” means a Person’s right to share in the income or loss or
similar items of, and to receive distributions from, the Company, but does not
include any other rights of a Member including, without limitation, the right to
vote, consent or otherwise participate in the management of the Company, the
right to designate Directors to the Board, or, except as specifically provided
in this Agreement or required under the Delaware Act, any right to information
concerning the business and affairs of the Company.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Equity Interests” has the meaning given to such term in the Partnership
Agreement.

“Equity Securities” has the meaning given to such term in the Partnership
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Producing Wells” has the meaning given to such term in the Joint
Development Agreement.

“Exit Transaction” has the meaning set forth in Section 9.5(a)

“Exit Transaction Consideration” has the meaning set forth in Section 9.5(f).

“FIRPTA” means the Foreign Investment in Real Property Tax Act of 1980.

“Fiscal Year” has the meaning set forth in Section 1.5.

“Fund Indemnified Persons” has the meaning set forth in Section 8.9.

“Fund Indemnitors” has the meaning set forth in Section 8.9.

“GAAP” has the meaning set forth in Section 6.1.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States of America, the United States of
America or a foreign entity or government.



49

--------------------------------------------------------------------------------

 

 

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

“GSO Director” has the meaning set forth in Section 5.3(a)(i).

“GSO Group” means the GSO Investor and its Affiliates, other than the Company,
the Partnership and their respective Subsidiaries.

“GSO Investor” has the meaning set forth in the preamble to this Agreement.

“GSO Partner” means GSO ST Holdings LP.

“Hedge Agreements” has the meaning given to such term in the definition of
“Indebtedness”.

“Hedging Activity” has the meaning given to such term in the Partnership
Agreement.

“Hydrocarbons Marketing Agreement” means the Hydrocarbons Purchase and Marketing
Agreement, dated as of the Effective Date, by and between SN Maverick and the
Partnership.

“Incapacity” means with respect to any Person, the bankruptcy (as defined in the
Delaware Act), liquidation, dissolution or termination of such Person.

“Indebtedness” means, with respect to any specified Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for a deferred purchase price (other than trade
payables incurred in the ordinary course of such Person’s business, consistent
with past practice), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person under capital leases, (e) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, regardless of whether
drawn, (f) all obligations of such Person created or arising under any
conditional sale or title retention agreement, (g) all net obligations of such
Person payable under any rate, currency, commodity or other swap, option or
derivative agreement (collectively, “Hedge Agreements”), (h) all obligations
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned by such
Person, regardless of whether such Person has assumed or become liable for the
payment of such obligation and (i) all obligations of others guaranteed by such
Person.

“Indemnified Person” has the meaning set forth in Section 8.2.

“Indenture” means that certain Indenture, dated as of June 27, 2014, among the
Sanchez Parent, the subsidiary guarantors named therein and U.S. Bank National
Association, as trustee, as amended or supplemented on or prior to the date
hereof, but without giving effect to any amendment or supplement entered into
after the date hereof and regardless of whether the Indenture remains in effect.



50

--------------------------------------------------------------------------------

 

 

“Independent Director” means an individual who (1) has prior experience as an
independent director, independent manager or independent member with at least
three (3) years of employment experience, (2) is either provided by (x) CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, or Lord Securities
Corporation or (y) if none of those companies is then providing professional
Independent Directors, a nationally recognized company reasonably approved by
the Credit Agreement Agent that provides professional Independent Directors and
other corporate services in the ordinary course of its business, and (3) is duly
appointed as an Independent Director and is not, and has never been, and will
not while serving as Independent Director be, any of the following:

(a)       a member, partner, equityholder, manager, director, officer or
employee of the Company or the Partnership Group Companies or Affiliates
thereof;

(b)       a creditor, supplier or service provider (including provider of
professional services) to the Company, any Partnership Group Company, the Member
or any of their respective equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors and other corporate services to the Company, the Member or any of its
Affiliates in the ordinary course of its business);

(c)       a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d)       a Person that controls (whether directly, indirectly or otherwise) any
of (a), (b) or (c) above.

“Investor Redemption Event” has the meaning set forth in Section 9.5(a).

“Joint Development Agreement” means the Joint Development Agreement, dated as of
the Effective Date, among the Partnership, Blackstone Newco and SN Maverick, as
it may be amended, modified, supplemented or restated from time to time.

“Joint Properties” means the properties in which Sanchez Parent and its
Affiliates (other than, for the avoidance of doubt, the Partnership Group
Companies), on the one hand, and any of the Partnership Group Companies, on the
other hand, jointly own working interests.

“KNOC Closing” has the meaning set forth in the Securities Purchase Agreement.

“KNOC PSA” has the meaning set forth in the Securities Purchase Agreement.

“Law” means any federal, state and local statute, law (including common law and
the Delaware Act), rule, regulation, code, order, ordinance, license, writ,
injunction, judgment, award (including awards of any arbitrator) and decree and
other legally enforceable requirement enacted, adopted, issued or promulgated by
any Governmental Authority.

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge, right of first refusal or other encumbrance of any
kind, or any

51

--------------------------------------------------------------------------------

 

 

conditional sale contract, title retention contract or other contract or
agreement to give any of the foregoing.

“Loss” has the meaning set forth in Section 8.2.

“Member” means each Person identified as a holder of Units on Exhibit A hereto
as of the date hereof who has executed this Agreement or a counterpart hereof
and each Person who is hereafter admitted as a Member in accordance with the
terms of this Agreement and the Delaware Act, in each case so long as such
Person is shown on the Company’s books and records as the owner of one or more
Units.  The Members shall constitute the “members” (as that term is defined in
the Delaware Act) of the Company.

“Membership Interest” means a Member’s ownership interest in the Company, which
may be expressed as one or more Units, including such Member’s right to share in
distributions, profits and losses and the right, if any, to participate in the
management of the business and affairs of the Company, including the right, if
any, to vote on, consent to or otherwise participate in any decision or action
of or by the Members, the right to designate Directors to the Board, and the
right to receive information concerning the business and affairs of the Company,
in each case to the extent expressly providing in this Agreement or otherwise
required by the Delaware Act.

“Minority Director” has the meaning set forth in Section 5.4(b).

“MSA” means the Management Services Agreement, dated as of the Effective Date,
by and between Sanchez Oil and Gas Corporation and the Partnership, as it may be
amended, modified, supplemented or restated from time to time.

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com or any successor thereto (as such pricing may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).

“Officer” means each Person designated as an officer of the Company pursuant to
Section 5.6 for so long as such Person remains an officer pursuant to the
provisions of Section 5.6.

“Operating Agreement” has the meaning given to such term in the Joint
Development Agreement.

“Operating Committee” has the meaning given to such term in the Joint
Development Agreement.

“Original LLC Agreement” has the meaning set forth in the Recitals hereto.

“Participating Sellers” has the meaning set forth in Section 9.5(h).



52

--------------------------------------------------------------------------------

 

 

“Partnership” has the meaning set forth in Section 1.9.

“Partnership Agreement” means the Partnership’s Amended and Restated Agreement
of Limited Partnership, as it may be amended from time to time.

“Partnership Fiscal Quarter” means each calendar quarter ending March 31,
June 30, September 30 and December 31, or such other quarterly accounting period
of the Partnership as may be established by the Company.  It is understood and
agreed that the first Partnership Fiscal Quarter shall be deemed the period of
time commencing on the Effective Date and concluding on the date that is the
last day of the Fiscal Quarter during which the Effective Date occurs.

“Partnership Fiscal Year” means the calendar year ending on December 31, or such
other annual accounting period for the Partnership as may be established by the
Company.

“Partnership Group Companies” has the meaning set forth in Section 1.9.

“Partnership Representative” has the meaning set forth in Section 7.1.

“PDP PV-10” means the net present value, discounted at ten percent (10%) per
annum, of the future net revenues (using NYMEX forward curve pricing for the
next five (5) years as of the date of determination and flat prices from the
fifth calendar year thereafter) expected to accrue to the Partnership’s
collective interest in any Proved Developed Producing Reserves (as defined in
the Partnership Agreement)  (in each case determined as of the last day of the
most recent Partnership Fiscal Year or Partnership Fiscal Quarter for which a
reserve report prepared under Section 5.7 of the Partnership Agreement is
available) during the remaining expected economic lives of such reserves.  Each
calculation of such expected future net revenues shall take into account the
mark-to-market value of all Hedge Agreement of the Partnership Group Companies
relating to the Partnership’s production and shall be made as of the date
requested in accordance with the then existing standards of the Society of
Petroleum Engineers, provided that in any event (a) appropriate deductions shall
be made for severance and ad valorem taxes, and for operating, gathering,
transportation and marketing costs required for the production and sale of such
reserves, (b) the pricing assumptions used in determining PDP PV-10 for any
particular reserves shall be based upon the Strip Price for the next five (5)
years and (c) the cash-flows derived from the pricing assumptions set forth in
clause (b) above shall be further adjusted to account for the historical basis
differential.

“PDP PV-10 Ratio” means, as of any date of determination, the ratio of (i) PDP
PV-10 (determined as of the last day of the most recent Partnership Fiscal Year
or Partnership Fiscal Quarter for which a reserve report prepared by an
independent reservoir engineering firm is available) to (ii) the sum of the
outstanding Indebtedness of the Partnership Group Companies and the Base
Preferred Return Amount (as defined in the Partnership Agreement) (disregarding
for purposes of this determination clause (ii) in the definition of Base
Preferred Return Amount), in each case determined as of the last day of the most
recent Partnership Fiscal Year or Partnership Fiscal Quarter (as each are
defined in the Partnership Agreement) for which financial statements of the
Partnership are available.



53

--------------------------------------------------------------------------------

 

 

“Percentage Interest” means, as of the date of determination (a) with respect to
any Member and particular class or series of Unit, that percentage corresponding
with the ratio that such Member’s relative number of Units within such class or
series bears to the total outstanding number of Units of such class or series
held by all Members and (b) with respect to any Member and all Units, that
percentage corresponding with the ratio that such Member’s relative Membership
Interests represented by its Units bears to the total Membership Interests of
all Members represented by their outstanding Units, in each case, as set forth
in Exhibit A.

“Permitted Lien” means (i) Liens for taxes not yet due and payable or which are
being actively contested in good faith by appropriate proceedings with
appropriate reserves therefor; (ii) mechanics’, materialmens’, carriers’,
workmens’, warehousemens’, repairmens’ or landlords’ Liens or other like Liens
and security obligations that are not delinquent; (iii) matters of record,
zoning, building or other restrictions, variances, covenants, rights of way,
encumbrances, easements and other minor irregularities in title, in each case,
which do not materially interfere with the ordinary conduct of business of the
Company and its Subsidiaries and do not materially detract from the value or use
of the property subject thereto, (iv) Liens securing Indebtedness incurred under
any Senior Debt, including pursuant to the Credit Agreement or Replacement
Credit Agreement or any other Senior Debt Agreement and (v) Liens permitted
under any Senior Debt, including the Credit Agreement or Replacement Credit
Agreement or any other Senior Debt Agreement or Replacement Credit Agreement.

“Permitted Transferee” means, with respect to any Person, (i) any of such
Person’s Affiliates (it being understood that in the case of (a) the GSO
Investor, such Affiliate must be an entity or fund managed, advised or
sub-advised by or Controlled by GSO or its Affiliates, and (b) the Sanchez
Investor, such Affiliate must be wholly owned, directly or indirectly, by
Sanchez Parent for purposes of being deemed a Permitted Transferee), or (ii) any
transferee in connection with an Exit Transaction.

“Person” means an individual or a corporation, partnership, limited liability
company, trust, estate, unincorporated organization, association, “group” (as
such term is defined in Section 13(d) of the Exchange Act) or other entity.

“Preferred Unit Closings” has the meaning set forth in the Securities Purchase
Agreement.

“Preferred Units” has the meaning given to such term in the Partnership
Agreement.

“Proceeding” has the meaning set forth in Section 8.2.

“Quarterly Distribution Amount” has the meaning given to such term in the
Partnership Agreement.

“Redemption Non-Payment” has the meaning given to such term in the Partnership
Agreement.

“Renounced Business Opportunity” has the meaning set forth in Section 5.10(d).



54

--------------------------------------------------------------------------------

 

 

“Replacement Credit Agreement” means a credit agreement that provides for
revolving loans to the Partnership and is established among the Partnership and
one or more commercial banks and other commercial lenders in replacement of the
current Credit Agreement, which credit agreement shall be on terms and
conditions that are generally considered market for a company similarly situated
to the Partnership and that, in the aggregate, are at least as favorable to the
Partnership as the Credit Agreement; provided that the financial covenants,
voluntary prepayments, mandatory prepayments, and provisions relating to events
of default, interest costs (including upfront lender fees and discounts), call
protection or costs associated with voluntary or mandatory repayment, and
restricted payments (including restrictions on Distributions) shall each be at
least as favorable to the Partnership as the Credit Agreement; provided,
further, that such credit agreement shall in no way limit or restrict the
payment of distributions or redemption of the Preferred Units other than as
permitted by the terms of the Partnership Agreement as in effect on the
Effective Date.

“Sale Transaction” has the meaning given to such term in the Joint Development
Agreement.

“Sanchez Director” has the meaning set forth in Section 5.3(a)(i).

“Sanchez Group” means the Sanchez Parent and its Affiliates, Sanchez Investor,
SPP, Sanchez Oil & Gas Corporation, Blackstone Newco, and any Person Controlled
by any one or more of the foregoing (other than the Company, the Partnership and
their respective Subsidiaries).

“Sanchez Investor” has the meaning set forth in the preamble to this Agreement.

“Sanchez Letter Agreement” means that certain Letter Agreement between SN
Maverick, Sanchez Parent and the Partnership, dated as of the Effective Date.

“Sanchez Parent” means Sanchez Energy Corporation, a Delaware corporation.

“Sanchez Vehicle” means SN Maverick or Sanchez Parent or any of its Affiliates
(other than the Company or its Subsidiaries or any Partnership Group Company)
that holds title to any of the properties acquired by SN Maverick at the
“Closing” (as defined in the APC/KM PSA) pursuant to the APC/KM PSA or any Joint
Properties.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Purchase Agreement” has the meaning set forth in the Recitals
hereto.

“Senior Debt” means credit or other debt facilities or issuances, including, but
not limited to, the credit facility provided pursuant to the Credit Agreement.

“Senior Debt Agreements” means the Credit Agreement and any other credit
agreement, note purchase agreement, indenture or other agreements evidencing
Senior Debt, collectively, and any documents related thereto.



55

--------------------------------------------------------------------------------

 

 

“Separate Closing” has the meaning set forth in the Securities Purchase
Agreement.

“SN Maverick” means SN EF Maverick, LLC, a Delaware limited liability company.

“Special Approval” has the meaning set forth in Section 5.7(b).

“SPP” means Sanchez Production Partners LP, a Delaware limited partnership.

“Springfield Gathering Agreements” means (i) the Amended and Restated Lease
Dedication and Gas Gathering Agreement, dated effective as of January 1, 2016,
between Springfield Pipeline LLC, a Texas limited liability company
(“Springfield”), and Anadarko Onshore (as defined in the Securities Purchase
Agreement) and (ii) the Amended and Restated Lease Dedication and Oil Gathering
Agreement, dated effective as of January 1, 2016, between Springfield and
Anadarko Onshore, of which, to the extent related to the properties acquired by
SN Maverick and the Partnership at the Anadarko Closing or Dual Closing, as
applicable, the rights and obligations of Anadarko Onshore with respect to
operations from and after such Anadarko Closing or Dual Closing, as applicable,
will be assigned by Anadarko Onshore to Sanchez Parent.

“Strip Price” means, at any time, (i) for the remainder of the current calendar
year, the average NYMEX Pricing for the remaining contracts in the current
calendar year, (ii) for each of the succeeding three (3) complete calendar
years, the average NYMEX Pricing for the twelve (12) months in each such
calendar year, and (iii) for the succeeding fourth complete calendar year, and
for each calendar year thereafter, the average NYMEX Pricing for the twelve (12)
months in such fourth calendar year.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of limited liability, partnership or other similar ownership interests
thereof with voting rights at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.  For purposes hereof, a Person or Persons shall be deemed
to have a majority ownership interest in a limited liability company,
partnership, association or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control, directly or indirectly, the manager, managing member,
managing director (or a board comprised of any of the foregoing) or general
partner of such limited liability company, partnership, association or other
business entity.

“Substitute Member” means any Transferee that has been admitted as a Member of
the Company pursuant to Section 9.7(c) by virtue of such Transferee receiving
all or a portion of a Member’s Units from a Member.



56

--------------------------------------------------------------------------------

 

 

“Tag Right” has the meaning given to such term in the APC/KM PSA.

“Tag Right Interests” has the meaning given to such term in the APC/KM PSA.

“Tax Matters Member” has the meaning set forth in Section 7.1.

“Test Level” means (i) for any quarter in 2017, 1.0x, (ii) for any quarter in
2018, 1.10x, (iii) for any quarter in the period commencing January 1, 2019 and
ending December 31, 2021, 1.25x, and (iv) for any quarter in the period
commencing January 1, 2022 and ending December 31, 2023, 1.40x.

“Transfer” means any direct or indirect sale, transfer, assignment, pledge,
mortgage, exchange, hypothecation, gift, grant of a security interest or other
direct or indirect disposition or encumbrance (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law) or
the acts thereof, including derivative or similar transactions or arrangements
whereby a portion or all of the Economic Interest in, or risk of loss or
opportunity for gain with respect to, Units is transferred or shifted to another
Person; provided that any indirect transfer of Equity Interests in Sanchez
Parent that does not result in a Change of Control shall not be deemed a
“Transfer” for purposes of this Agreement.

“Transferee” means a Person that acquires all or any portion of a Member’s Units
as a result of a Transfer.

“Transferor” means a Person that Transfers all or any portion of such Person’s
Units as a result of a Transfer.

“Unit” means a limited liability company Equity Interest in the Company
comprising a Member’s Membership Interest in the Company and designated as a
Class A Unit, Class B Unit or any other class of Units designated by the Board.

“UnSub Representative” has the meaning given to such term in the Joint
Development Agreement.

11.2       Construction.  Whenever the context requires, (a) the gender of all
words used in this Agreement includes the masculine, feminine, and neuter and
(b) terms “hereof,” “herein,” “hereby” and derivative or similar words refer to
this Agreement, and such words do not refer to the Delaware Act or any
particular section, clause or provision of this Agreement.  All references to a
Person include such Person’s successors and permitted assigns.  All references
to Articles and Sections refer to articles and sections of this Agreement, and
all references to Exhibits are to exhibits attached hereto, each of which is
made a part hereof for all purposes.  The use herein of the word “include” or
“including,” when following any general statement, term or matter, will not be
construed to limit such statement, term or matter to the specific items or
matters set forth following such word or to similar items or matters, whether or
not non-limiting language (such as “without limitation” or “but not limited to”
or words of similar import) is used with reference thereto, but rather will be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.  The term “or” is not
exclusive.  The definitions set forth or referred to in Section 11.1 will apply
equally to both the singular and plural forms of the terms defined and
derivative forms of defined terms will have correlative meanings.  Where any
provision in this Agreement refers to action to be taken by any Person, or which
such Person is prohibited from taking, such

57

--------------------------------------------------------------------------------

 

 

provision will be applicable whether such action is taken directly or indirectly
by such Person, including actions taken by or on behalf of any Affiliate of such
Person.  All accounting terms used herein and not otherwise defined herein will
have the meanings accorded them in accordance with GAAP and, except as expressly
provided herein, all accounting determinations will be made in accordance with
GAAP.  The parties acknowledge that this Agreement has been negotiated by such
parties with the benefit of counsel and, accordingly, any principle of law that
provides that any ambiguity in a contract or agreement shall be construed
against the party that drafted such contract or agreement shall be disregarded
and is expressly waived by all of the parties hereto.

Article XII
MISCELLANEOUS

12.1       Notices.  Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be given either by
(a) depositing such writing with a reputable overnight courier for next day
delivery, (b) depositing such writing in the United States mail, addressed to
the recipient, postage paid, and registered or certified with return receipt
requested or (c) delivering such writing to the recipient in person, by courier
or by electronic mail transmission; and a notice, request or consent given under
this Agreement is effective upon receipt against the Person who receives
it.  All notices, requests and consents to be sent to a Member must be sent to
or made at the address given for that Member on Exhibit A, or such other address
as that Member may specify by notice to the other Members.  Any notice, request
or consent to the Company or the Board must be given to the Board or, if
appointed, the secretary of the Company at the Company’s chief executive
offices.  Whenever any notice is required to be given by Law or this Agreement,
a written waiver thereof, signed by the Person entitled to notice, whether
before or after the time stated therein, shall be deemed equivalent to the
giving of such notice.

12.2       Confidential Information.  Each Member recognizes and acknowledges
that it has received and may in the future receive certain confidential and
proprietary information and trade secrets of Sanchez Parent and its
Subsidiaries, the Company and its Subsidiaries, the Partnership Group Companies
and the Members (including their respective predecessors) (the “Confidential
Information”).  Except as otherwise consented to by the Company in writing, each
Member agrees that it will not, during or after the term of this Agreement,
whether directly or indirectly through an Affiliate or otherwise, use any
Confidential Information for any purposes other than in connection with its
investment in the Company or disclose any Confidential Information for any
reason or purpose whatsoever, except for disclosures:  (i) to authorized
directors, managers, officers, representatives, agents and employees of such
Member or its Affiliates (other than portfolio companies of the GSO Investor),
the Company, its Subsidiaries or the Partnership Group Companies and as
otherwise may be proper in the course of performing such Member’s obligations,
or enforcing such Member’s rights, under this Agreement and the agreements
expressly contemplated hereby, provided, that each such Person is informed of
the confidential nature of such Confidential Information, agrees to hold such
Confidential Information confidential and that the disclosing Member remains
liable for any breach of this provision by such Persons; (ii) made to the
limited partners, owners, co-investors, and prospective investors in funds
managed, advised or sub-advised by the Class B Member or its Affiliates;
provided that if such limited partners, owners, co-investors, and prospective
investors are receiving Confidential Information (other than with respect to
high-level summary information regarding the operations of the Company, any of
its Subsidiaries or any of the Partnership Group Companies (e.g., total
production volumes, total revenues, etc.)), such receiving Person shall be
subject to confidentiality obligations to the GSO Investor or its Affiliates;
(iii) to any bona fide prospective purchaser of the equity or assets of the
Company, any of its Subsidiaries, any of the Partnership Group Companies or
their respective Affiliates or the Units held by such Member, to prospective
financing sources, or a prospective merger partner of such Member, the Company,
its Subsidiaries, the Partnership

58

--------------------------------------------------------------------------------

 

 

Group Companies or any of their respective Affiliates and, except in connection
with transactions contemplated under Section 9.5 and except as may be precluded
by contractual restrictions on disclosure, following prior written notice of
such disclosure to the Company or the Partnership, provided, that such
purchaser, financing sources, or merger partner agrees in writing to be bound by
the provisions of this Section 12.2 or other confidentiality agreement that
includes confidentiality and use provisions at least as restrictive as the
provisions herein; (iv) to attorneys, accountants and other professionals of
such Member or its Affiliates; (v) as is required to be disclosed by order of a
court of competent jurisdiction, administrative body or governmental body, or by
subpoena, summons or legal process, or by law, rule or regulation or in
connection with any disclosure to regulatory or Governmental Authority that
regulates the Class B Member, provided, that the Member shall provide to the
Company prompt notice of any such requirement to enable the Company to seek an
appropriate protective order or confidential treatment (except no such
opportunity shall be afforded in the case of any law, rule or regulation or a
routine audit or examination by, or a blanket document request from, a
governmental or regulatory entity that does not reference the Company or this
Agreement or if notifying the Company in advance of such disclosure is
prohibited by applicable law) and shall disclose only that portion of such
Confidential Information so required to be disclosed and (vi) by Sanchez Parent
in connection with any publicly filed reports to the extent (A) relating to the
Partnership Group Companies’ operations and assets and (B) the disclosure of
such information is required by applicable law or regulation to be included
therein.  For purposes of this Section 12.2, the term “Confidential Information”
shall not include any information that (x) a Person learns from a source other
than the Company, its Subsidiaries or the Partnership Group Companies, or any of
their respective representatives, employees, agents or other service providers,
(y) is disclosed to the public or is available in the public domain or (z) was
in a Person’s possession prior to disclosure hereunder; provided such
information is not known by such Person to be subject to an obligation of
confidentiality owed to the other Members.  Furthermore, the Members understand
that Members and their representatives who have access to the Confidential
Information may retain mental impressions of some aspects of the Confidential
Information and the Members agree that neither the Members nor any of their
representatives shall have any liability hereunder for use of such mental
impressions in evaluating other business opportunities, except as otherwise
expressly provided in this Agreement or any ancillary agreement thereto.

12.3       Entire Agreement; Integrated Transaction.  This Agreement, the other
Basic Documents and the other agreements and documents expressly referred to
herein are intended by the Members as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.  This Agreement, the other Basic Documents and the other
agreements and documents expressly referred to herein or therein supersede all
prior agreements and understandings between the parties with respect to such
subject matter.  Each of the Members acknowledges and agrees that in executing
this Agreement (i) the intent of the parties in this Agreement and the other
Basic Documents shall constitute an unseverable and single agreement of the
parties with respect to the transactions contemplated hereby and thereby, (ii)
it waives, on behalf of itself and each of its Affiliates, any claim or defense
based upon the characterization that this Agreement and the other Basic
Documents are anything other than a true single agreement relating to such
matters and (iii) the matters set forth in this Section 12.3 constitute a
material inducement to enter into this Agreement and the other Basic Documents
and to consummate the transactions contemplated hereby and thereby.  Each of the
Members stipulates and agrees (i) not to challenge the validity, enforceability
or characterization of this Agreement and the other Basic Documents as a single,
unseverable instrument pertaining to the matters that are the subject of such
agreements, (ii) this Agreement and the other Basic Documents shall be treated
as a single integrated and indivisible agreement for all purposes, including the
bankruptcy of any party and (iii) not to assert or take or omit to take any
action inconsistent with the agreements and understandings set forth in this
Section 12.3.

12.4       Effect of Waiver or Consent.  A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations hereunder or with

59

--------------------------------------------------------------------------------

 

 

respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person hereunder or with respect to the Company.  Failure on the part of
a Person to complain of any act of any Person or to declare any Person in
default hereunder or with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.

12.5       Amendment or Modification.  Except for amendments authorized by
Section 2.1, this Agreement and any provision hereof may be amended, waived
(except as otherwise provided herein), or modified from time to time only by a
unanimous written instrument signed by the Members; provided any modifications,
amendments or waivers (including by any restatement or supplements)
(a) effecting the obligations to appoint, and the rights of, an Independent
Director, including without limitation under Sections 5.3(a)(i),  5.3(c),
 5.3(e),  5.4(b) and 5.7(c) that adversely affect the Lenders (as defined in the
Credit Agreement) under the Credit Agreement, (b) to the definitions of
“Independent Director” and “Cause”, and (c) to Sections 5.13,  12.5 and 12.6
shall require the prior written consent of the Credit Agreement Agent, and the
Credit Agreement Agent shall be a third party beneficiary hereunder to enforce
such provisions.   

12.6       Binding Effect.  Subject to the restrictions on Transfers set forth
in this Agreement, this Agreement is binding on and shall inure to the benefit
of the Members and their respective heirs, legal representatives, successors and
permitted assigns and all other Persons hereafter holding, having or receiving
an interest in the Company, whether as Transferees, Substitute Members or
otherwise.  The terms and provisions of this Agreement are intended solely for
the benefit of each party hereto and their respective successors or permitted
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other Person other than the Credit Agreement Agent
for the matters described in Section 12.5.

12.7       Consent to Jurisdiction; Waiver of Trial by Jury.

(a)       Each Member and the Company irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Court of
Chancery of the State of Delaware, and any appellate court thereof, in any
action or proceeding arising out of or relating to this Agreement or the
agreements delivered in connection herewith or the transactions contemplated
hereby or thereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in such courts,
(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in the Court of Chancery of the State of Delaware,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in the Court of Chancery of the State of Delaware, and
(iv) waives, to the fullest extent permitted by applicable law, the defense of
an inconvenient forum to the maintenance of such action or proceeding in the
Court of Chancery of the State of Delaware.  Each Member and the Company agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Each Member and the Company irrevocably consents to
service of process in the manner provided for notices in Section 12.1.  Nothing
in this Agreement will affect the right of any Member or the Company to serve
process in any other manner permitted by applicable law.

(b)       EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO

60

--------------------------------------------------------------------------------

 

 

INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

12.8       Governing Law.  This Agreement shall be construed in accordance with
and governed by the internal laws of the State of Delaware, without regard to
the principles of conflicts of law (whether of the State of Delaware or
otherwise) that would result in the application of the laws of any other
jurisdiction.  In the event of a direct conflict between the provisions of this
Agreement and any provision of the Delaware Certificate or any mandatory
provision of the Delaware Act, the applicable provision of the Delaware
Certificate or the Delaware Act shall control.

12.9       Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

12.10       Waiver of Certain Rights.  Each Member irrevocably waives any right
it may have to demand any distributions or withdrawal of property from the
Company except as provided herein or to maintain any action for dissolution
(whether pursuant to Section 18-802 of the Delaware Act or otherwise) of the
Company or for partition of the property of the Company and confirms that such
waivers are a material term of this Agreement.

12.11       Notice to Members of Provisions.  By executing this Agreement, each
Member acknowledges that it has actual notice of (a) all of the provisions
hereof (including, without limitation, the restrictions on the transfer set
forth in Article IX) and (b) all of the provisions of the Delaware Certificate.

12.12       Counterparts.  This Agreement may be executed in multiple
counterparts, any of which may be delivered via facsimile or PDF, with the same
effect as if all signing parties had signed the same document.  All counterparts
shall be construed together and constitute the same instrument.

12.13       Headings.  The headings used in this Agreement are for the purpose
of reference only and will not otherwise affect the meaning or interpretation of
any provision of this Agreement.

12.14       Remedies.  The Company and the Members shall be entitled to enforce
their rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement (including costs of enforcement)
and to exercise any and all other rights existing in their favor.  The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that the Company or any
Member may in its or his sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief (without
posting a bond or other security) in order to enforce or prevent any violation
or threatened violation of the provisions of this Agreement.

12.15       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction,

61

--------------------------------------------------------------------------------

 

 

but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

12.16       No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Member may be
a partnership or limited liability company, each Member hereto, by its
acceptance of the benefits of this Agreement, covenants, agrees and acknowledges
that no Persons other than the Members shall have any obligation hereunder and
that it has no rights of recovery hereunder against, and no recourse hereunder
or under any documents, agreements, or instruments delivered contemporaneously
herewith or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any Member (or any
of their successor or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder or member of any Member
(or any of their successors or permitted assignees) or any Affiliate thereof or
against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager or member (or,
in each case, any financing source for any of the foregoing) of any of the
foregoing, but in each case not including the Members, whether by or through
attempted piercing of the corporate veil, by or through a claim (whether in
tort, contract or otherwise) by or on behalf of such party against such Persons,
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, or otherwise; it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any such Persons, as
such, for any obligations of the applicable party under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith or in connection or contemplation hereof, in respect
of any oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.

[Separate Signature Page Attached]

 



62

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and the Members have executed this Agreement as
of the Effective Date.

 

COMPANY:

 

 

 

 

SN EF UNSUB GP, LLC

 

 

 

 

By:

/s/ Patricio D. Sanchez

 

Name:

Patricio D. Sanchez

 

Title:

Chief Executive Officer

 

 

 

 

MEMBERS:

 

 

 

 

SN UR HOLDINGS, LLC

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

GSO ST HOLDINGS ASSOCIATES LLC

 

 

 

 

By:

/s/ Marisa Beeney

 

Name:

Marisa Beeney

 

Title:

Authorized Signatory

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A

Members, Capital Contributions and Units Held

Member

    

Capital
Contribution

    

Capital Account Balance

    

Units

    

Percentage
Interest

 

 

 

 

 

 

 

 

 

Sanchez Investor

 

$990

 

$990

 

99 Class A Units

 

99%

 

 

 

 

 

 

 

 

 

GSO Investor

 

$10

 

$10

 

1 Class B Units

 

1%

 

 

 

 

 

 

 

 

 

Total

 

$1,000

 

$1,000

 

100 Units

 

100%

 

 

    

Members’ Address for Notices

 

 

 

 

 

Sanchez Investor

 

c/o Sanchez Energy Corporation
SN UR Holdings, LLC
1000 Main Street, Suite 3000
Houston, TX  77002
Attention:  Gregory Kopel
Email:  gkopel@sanchezog.com

 

 

 

 

 

 

 

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP
600 Travis, Suite 3300
Houston, TX  77002
Attn:  John D. Pitts
Email:  john.pitts@kirkland.com

 

 

 

 

 

GSO Investor

 

GSO ST Holdings Associates LLC
c/o GSO Capital Partners
1111 Bagby Street, Suite 2050
Houston, TX  77002
Attention:  Robert Horn
Email: Robert.horn@gsocap.com

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

With a copy to:

c/o GSO Capital Partners
345 Park Avenue, 31st Floor
New York, NY  10154
Email: GSO Legal@gsocap.com
            GSOValuationsGroup@gsocap.com

With a copy to (which shall not constitute notice):

Andrews Kurth Kenyon LLP
600 Travis Street, Suite 4200
Houston, TX  77002
Attn:  G. Michael O’Leary
          Jon W. Daly
Email: moleary@andrewskurth.com
            jondaly@andrewskurth.com

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

The Company

 

SN EF UnSub GP, LLC
1000 Main Street, Suite 3000
Houston, TX  77002
Attention:  Gregory Kopel
Email:  gkopel@sanchezog.com

With copies to:

Sanchez Energy Corporation
1000 Main Street, Suite 3000
Houston, TX  77002
Attention:  Gregory Kopel
Email:   gkopel@sanchezog.com

and

GSO ST Holdings Associates LLC
c/o GSO Capital Partners
1111 Bagby Street, Suite 2050
Houston, TX  77002
Attention:  Robert Horn
Email: Robert.horn@gsocap.com

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit B

Board Designations

 

Sanchez Directors:

 

Patricio D. Sanchez
Cameron W. George
Daniel Furbee

 

GSO Directors:

 

Robert Horn
Anthony Borreca

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit C

Officers

 

President and Chief Executive Officer:  Patricio D. Sanchez

Chief Financial Officer and Treasurer:  Cameron W. George

Chief Operating Officer:  Daniel Furbee

Secretary:  Alfredo Gutierrez

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit D

Approved Successor Independent Auditors and
Independent Reservoir Engineers

Approved Independent Auditors

1.       Pricewaterhouse Coopers, LLP

2.       Deloitte LLP

3.       Ernst & Young Global Limited

Approved Independent Reservoir Engineers

4.       DeGolyer & MacNaughton

5.       Netherland Sewell & Associates

6.       Cawley, Gillespie & Associates

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit E

Form of Purchase Agreement

(Attached.)

 

 

 



 

--------------------------------------------------------------------------------

 

 

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), is entered into on [●]
(the “Closing Date”) by and between SN EF UnSub, LP, a Delaware limited
partnership (the “Partnership”) and GSO ST Holdings LP, a Delaware limited
partnership (“Preferred Unit Purchaser”).  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in accordance with
Article I.

R E C I T A L S:

WHEREAS, on [●], 2017, the Partnership, Sanchez Energy Corporation, SN EF UnSub
GP, LLC (“General Partner”), SN EF UnSub, LP, SN EF UnSub Holdings LLC, GSO ST
Associates LLC and the Preferred Unit Purchaser entered into that certain
Securities Purchase Agreement (the “Original SPA”);

WHEREAS, pursuant to Section 3.1(c)(ii) of the Partnership Agreement or Section
5.8 of the GP LLC Agreement, upon the occurrence of certain events, then each of
the Preferred Unit Purchaser and the Class B Member, respectively, may elect in
its sole discretion to cause the Partnership to issue additional Preferred Units
to Preferred Unit Purchaser;

WHEREAS, the the Preferred Unit Purchaser and the Class B Member have delivered
an Additional Preferred Units Notice (as defined in the Partnership Agreement
and GP LLC Agreement) to the Partnership and General Partner on [●], whereby the
Preferred Unit Purchaser and Class B Member have elected to cause the
Partnership to sell [●] Preferred Units to the Preferred Unit Purchaser; and

WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
at the Closing, the Partnership will issue to the Preferred Unit Purchaser [●]
newly issued Preferred Units in consideration for a contribution to the
Partnership by the Preferred Unit Purchaser of $[●]1.  

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

Article I
DEFINITIONS

Section 1.01     Definitions.  As used in this Agreement, the following terms
have the meanings indicated:

 “Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular
Person.  For purposes of this Agreement, (i) The Blackstone Group, L.P. and all
private equity funds, portfolio companies, parallel investment entities, and
alternative investment entities owned, managed, or Controlled by The Blackstone
Group, L.P. or its Affiliates that are not part of the credit-related businesses
of The Blackstone Group L.P. shall not be considered or otherwise deemed to be
an “Affiliate” of GSO or its Affiliates that are part of the credit-related
businesses of The Blackstone Group L.P., but any fund or account managed,
advised or sub-advised by or Controlled by GSO or its Affiliates within the
credit-related businesses of The Blackstone Group L.P.shall constitute an
Affiliate of GSO, and (ii) none of GSO or its Affiliates or any fund or account
managed, advised or sub-advised by or Controlled by GSO or its Affiliates shall
constitute an Affiliate of the Partnership or the General Partner.

--------------------------------------------------------------------------------

1          Note to Draft: To equal agreed Preferred Unit Purchase Price as of
closing.



 

--------------------------------------------------------------------------------

 

 

 “Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks are authorized or required to close in Houston, Texas.

“Class B Member” has the meaning set forth in the GP LLC Agreement.

“Closing” means the issuance and sale of the Preferred Units to the Preferred
Unit Purchaser in consideration for $[●] in accordance with Section 2.01.

“Closing Date” has the meaning set forth in the introductory paragraph of this
Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means “Common Units”, as defined in the Partnership Agreement.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Control” has the meaning set forth in the Partnership Agreement.

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C
§17-101 et seq. as amended from time to time and any successor to DRULPA.

“Equity Interests” means (i) equity interests (including capital stock,
membership interests and partnership interests) of any applicable Person, (ii)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into equity interests, and (iii) warrants, options
or other rights to purchase or otherwise acquire or receive equity interests.

“GAAP” means generally accepted accounting principles in the United States.

“General Partner” has the meaning set forth in the recitals.

“Governmental Authority” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“GP LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of the General Partner, dated as of [●], as amended from
time to time.

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

“Hydrocarbon Marketing Agreement” has the meaning set forth in the Partnership
Agreement.

“Indebtedness” has the meaning set forth in the Partnership Agreement.

“Joint Development Agreement” has the meaning set forth in the Partnership
Agreement.

“Knowledge of Partnership” means the actual knowledge, after due inquiry, of the
current duly appointed officers of the General Partner.



 

--------------------------------------------------------------------------------

 

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“Material Agreement” means the Partnership Agreement, the GP LLC Agreement, any
Senior Debt Agreement or Replacement Credit Agreement (as applicable), the Joint
Development Agreement, the MSA and the Hydrocarbon Marketing Agreement.2

“MSA” has the meaning set forth in the Partnership Agreement.

“Original SPA” has the meaning set forth in the recitals.

“Partnership” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of [●], as amended from time to time.

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Authority.

“Preferred Unit Purchaser” has the meaning set forth in the introductory
paragraph of this Agreement.

“Preferred Units” means “Preferred Units”, as defined in the Partnership
Agreement.

“Purchased Preferred Units” means those Preferred Units issued pursuant to
Section 2.01.

“Replacement Credit Agreement” has the meaning set forth in the Partnership
Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Senior Debt Agreement” has the meaning set forth in the Partnership Agreement.

“Subsidiary” has the meaning set forth in the Partnership Agreement.

--------------------------------------------------------------------------------

2          Note to Form: To revise so that at the time of execution, this
definition includes agreements of similar materiality to those listed.



 

--------------------------------------------------------------------------------

 

 

Article II
AGREEMENT TO SELL AND PURCHASE

Section 2.01     Contribution and Issuance.  At the Closing, on the terms set
forth in this Agreement, the Preferred Unit Purchaser shall contribute and fund
to the Partnership by wire transfer of immediately available funds an amount
equal to $[●] in consideration for the issuance by the Partnership to the
Preferred Unit Purchaser of [●] Preferred Units.  The Partnership shall use the
proceeds from such contribution solely to repay outstanding Indebtedness of any
of the Partnership and its Subsidiaries under the Senior Debt Agreements or any
other agreements governing any material Indebtedness of the Partnership or any
of its Subsidiaries (including a Replacement Credit Agreement) so as to remedy
the applicable condition(s) that gave rise to event giving the Preferred Unit
Purchaser and Class B Member the right to elect to purchase the Preferred Units
hereunder.

Section 2.02     Closing.  On the terms and subject to the conditions hereof,
the consummation of the funding of $[●] by the Preferred Unit Purchaser shall
take place on the Closing Date at the offices of Kirkland and Ellis LLP located
at 600 Travis Street, Suite 3300, Houston, Texas 77002.

Section 2.03     Further Assurances.  From time to time after the Closing Date,
without further consideration, each of Partnership and the Preferred Unit
Purchaser shall use its reasonable best efforts to take, or cause to be taken,
all actions necessary or appropriate to consummate the transactions contemplated
by this Agreement.

Article III
REPRESENTATIONS AND WARRANTIES
RELATED TO THE PARTNERSHIP

As of the Closing, the Partnership represents and warrants to the Preferred Unit
Purchaser as follows:3

Section 3.01     Existence and Power. The Partnership has been duly formed and
is validly existing as a limited partnership under the Laws of the jurisdiction
of the State of Delaware, has the full limited partnership power and authority
to own or lease its properties and assets and to conduct its business, and is
duly registered or qualified as a foreign limited partnership, as the case may
be, for the transaction of business under the Laws of each jurisdiction in which
the character of the business conducted by it or the nature or location of the
properties owned or leased by it makes such registration or qualification
necessary, except where the failure to be so qualified, in good standing or have
such power or authority would not, individually or in the aggregate, have a
material adverse effect on the Partnership.  All limited partnership action
required to be taken by the Partnership for the execution and delivery by the
Partnership of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly taken.  The Partnership has all
requisite power and authority to issue, sell and deliver the [●] Preferred Units
to be issued to the Preferred Unit Purchaser.

--------------------------------------------------------------------------------

3          Note to Form:  Disclosure schedules to be added/removed at the time
of the transaction in the sole discretion of the Partnership.





 

--------------------------------------------------------------------------------

 

 

Section 3.02     Authority; Enforceability. This Agreement has been duly and
validly authorized and executed by the Partnership and constitutes the legal,
valid and binding obligations of the Partnership, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

Section 3.03     Capitalization; Issuance of Units.

(a)       As of the Closing Date, the Partnership’s authorized Equity Interests
consist solely of those interests set forth on Schedule 3.03(a), which such
interests have been duly authorized and validly issued in accordance with the
governing documents of the Partnership and applicable Law.

(b)       Immediately following the Closing, the outstanding Equity Interests of
the Partnership shall consist of those interests set forth on Schedule 3.03(b).
The Purchased Preferred Units have been duly authorized and validly issued in
accordance with the Partnership Agreement and applicable Law, free and clear of
any and all Liens and restrictions on transfer, other than restrictions on
transfer under the Partnership Agreement or under applicable state and federal
securities Laws, fully paid and the Preferred Units will be non-assessable
(except as such non-assessability may be affected by Sections 17-303, 17-607 and
17-804 of DRULPA).

(c)       Except as set forth in this Agreement, the Partnership Agreement and
the GP LLC Agreement, (i) there are no Persons entitled to preemptive, statutory
or other similar contractual rights to subscribe for any general partner
interest of the Partnership, Common Units, Preferred Units or any other Equity
Interests of the Partnership and (ii) there are no options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, membership
interest, general partner interest, limited partner interest or any other
ownership interests in the Partnership.

Section 3.04     Subsidiaries(a)        of the General Partner and the
Partnership.  Except as set forth on Schedule 3.04, the Partnership does not
have any Subsidiaries and does not own, directly or indirectly, any Equity
Interests in any other Person.

Section 3.05     Litigation.  As of the Closing Date, there are no legal or
governmental proceedings pending to which the Partnership is a party or to which
any property or asset of the Partnership is subject or which challenges the
validity of this Agreement or the Partnership Agreement or the right of the
Partnership to enter into this Agreement or to consummate the transactions
contemplated hereby and, to the Knowledge of Partnership, no such proceedings
are threatened by any Governmental Authorities or others.

Section 3.06     No Conflicts.  None of (a) the offering, issuance and sale by
the Partnership of the Preferred Units and the application of the proceeds
therefrom, (b) the execution, delivery and performance by the Partnership of
this Agreement, or (c) the consummation of the transactions contemplated hereby
(i) constitutes or will constitute a violation of the other organizational
documents of the Partnership, (ii) constitutes or will constitute a breach or
violation of, or a default (or an event which, with notice or lapse of time or
both, would constitute such a default) under, any Contract to which the
Partnership is a party or by which it or any of its properties may be bound or
(iii) violates or will violate any statute, Law, Permit or regulation or any
order, judgment, decree or injunction of any court or Governmental Authority or
body having jurisdiction over the Partnership or any of its properties in a
proceeding to which it or its property is or was a party, except, in cases of
clauses (ii) and (iii) above, for any such conflict, breach, violation or
default that would not, individually or in the aggregate, have a material
adverse effect on the Partnership.



 

--------------------------------------------------------------------------------

 

 

Section 3.07     Approvals.  Except as set forth on Schedule 3.07, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
(a) the execution, delivery or performance by any of the Partnership of this
Agreement or (b) the Partnership’s issuance at the Closing of the [●] Preferred
Units issued to the Preferred Unit Purchaser.

Section 3.08     Investment Company Status

 The Partnership is not, and upon the application of the net proceeds therefrom,
will not be, an “investment company” or an entity “controlled” by an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC promulgated thereunder.

Section 3.09     No Registration Required

 Assuming the accuracy of the representations and warranties of the Purchasers
contained in this Agreement and their compliance with the agreements set forth
in this Agreement, the sale and issuance at the Closing of the Preferred Units
pursuant to this Agreement is exempt from the registration requirements of the
Securities Act, and neither the Partnership nor, to the Knowledge of
Partnership, any authorized representative acting on behalf of the Partnership
has taken or will take any action hereafter that would cause the loss of such
exemption.

Section 3.10     Certain Fees.  Except as set forth on Schedule 3.10, no fees or
commissions are or will be payable by the Partnership, and the Preferred Unit
Purchaser and its Affiliates shall not be subject to any liability or other
obligation with respect, to brokers, finders or investment bankers in connection
with or relating to the issuance of the the Preferred Units upon the
consummation of the transactions contemplated by this Agreement.

Section 3.11     No Integration

 The Partnership has not, directly or indirectly through any representative,
made any offers or sales of any security or solicited any offers to buy any
security that is or will be integrated with the issuance and sale of the
Preferred Units in a manner that would require the offer and sale of any
Preferred Units to be registered under the Securities Act.

Section 3.12     Material Agreements.  Except as set forth on Schedule 3.12, (a)
no Partnership Group Company is in material breach of, or material default
under, any Material Agreement and (b) no event has occurred which, with the
delivery of notice or the lapse of time or both, would result in a Partnership
Group Company being in material breach of, or material default under, any
Material Agreement.

Article IV
REPRESENTATIONS AND WARRANTIES OF
THE PREFERRED UNIT PURCHASER

As of the Closing Date, the Preferred Unit Purchaser represents and warrants to
the Partnership as follows:

Section 4.01     Existence.  The Preferred Unit Purchaser is duly organized and
validly existing as a limited partnership and in good standing under the Laws of
its state of formation, with all necessary power and authority to own properties
and to conduct its business as currently conducted. 



 

--------------------------------------------------------------------------------

 

 

Section 4.02     Authorization, Enforceability.  The Preferred Unit Purchaser
has all necessary legal power and authority to enter into, deliver and perform
its obligations under this Agreement.  The execution, delivery and performance
by the Preferred Unit Purchaser of this Agreement and the consummation by it of
the transactions contemplated hereby have been duly and validly authorized by
all necessary legal action of the Preferred Unit Purchaser, and no further
consent or authorization of the Preferred Unit Purchaser is required.  This
Agreement constitutes a legal, valid and binding obligation of the Preferred
Unit Purchaser; except as, the enforceability hereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity and except as the rights to indemnification may be limited
by applicable Law (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

Section 4.03     No Breach.  None of the execution, delivery or performance by
the Preferred Unit Purchaser of this Agreement and the consummation by the
Preferred Unit Purchaser of the transactions contemplated hereby will
(a) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
the Preferred Unit Purchaser is a party or by which the Preferred Unit Purchaser
is bound or to which any of the property or assets of the Preferred Unit
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of the Preferred Unit Purchaser, or
(c) violate any statute, order, rule or regulation of any court or Governmental
Authority or body having jurisdiction over the Preferred Unit Purchaser or the
property or assets of the Preferred Unit Purchaser, except in the case of
clauses (a) and (c), for such conflicts, breaches, violations or defaults as
would not prevent the consummation of the transactions contemplated by this
Agreement.

Section 4.04     Approvals.  Except as set forth on Schedule 4.04, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by the Preferred Unit Purchaser of this
Agreement.

Section 4.05     Certain Fees.  No fees or commissions are or will be payable by
the Preferred Unit Purchaser to brokers, finders or investment bankers with
respect to the purchase of the Purchased Preferred Units or the consummation of
the transactions contemplated by this Agreement, in each case, for which the
Partnership may be liable.

Section 4.06     Restricted Securities.  Except for possible permitted transfers
subject to the terms of the Partnership Agreement, the Preferred Unit Purchaser
is acquiring the Purchased Preferred Units for its own account, for the purpose
of investment only and not with a view to, or for sale in connection with, any
distribution thereof in violation of applicable securities Laws.  The Preferred
Unit Purchaser has such knowledge, sophistication and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its proposed investment in the Purchased Preferred Units and is capable of
bearing the economic risk of such investment.  The Preferred Unit Purchaser is
an “accredited investor” as that term is defined in Rule 501 of Regulation D
(without regard to Rule 501(a)(4)) promulgated under the Securities Act.  The
Preferred Unit Purchaser acknowledges and understands that its acquisition of
the Purchased Preferred Units has not been registered under the Securities Act
in each case in reliance on an exemption therefrom and that the Partnership is
relying upon the truth and accuracy of the Preferred Unit Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Preferred Unit Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Preferred Unit Purchaser to acquire the Purchased Preferred Units and the
Purchased Preferred Units will, upon such acquisition, be characterized as
“restricted securities” under state and federal securities Laws.  The Preferred
Unit Purchaser further acknowledge and understand that (x) the Purchased
Preferred Units may not be sold, transferred, offered for sale, pledged,

 

--------------------------------------------------------------------------------

 

 

hypothecated or otherwise disposed of except pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with other applicable state and federal securities Laws and (y) when
issued at the Closing, the Purchased Preferred Units will bear a legend
substantially as set forth below:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
receive documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Article V
MISCELLANEOUS

Section 5.01     No Liability.  The representations and warranties set forth in
Articles III and IV shall terminate as of the Closing.  Both the Preferred Unit
Purchaser and the Partnership hereby expressly acknowledge and agree that from
and after the Closing, neither the Preferred Unit Purchaser nor the Partnership
shall be liable for any inaccuracy or any breach of any representation made
therein.

Section 5.02     Interpretation.  The provision of a table of contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in construing or interpreting this Agreement.  All
references in this Agreement to Exhibits, Schedules, Appendices, Articles,
Sections, subsections, clauses and other subdivisions refer to the corresponding
Exhibits, Schedules, Appendices, Articles, Sections, subsections, clauses and
other subdivisions of or to this Agreement unless expressly provided
otherwise.  The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection, clause or other subdivision
unless expressly so limited.  The words “this Article,” “this Section,” “this
subsection,” “this clause,” and words of similar import, refer only to the
Article, Section, subsection and clause hereof in which such words occur.  The
word “including” (in its various forms) means including without limitation.  All
references to “$” or “dollars” shall be deemed references to the lawful currency
of the United States of America.  Each accounting term not defined herein will
have the meaning given to it under GAAP as interpreted as of the Closing
Date.  Unless expressly provided to the contrary, the word “or” is not
exclusive.  Pronouns in masculine, feminine or neuter genders shall be construed
to state and include any other gender, and words, terms and titles (including
terms defined herein) in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires.  Appendices,
Exhibits and Schedules referred to herein are attached to and by this reference
incorporated herein for all purposes. Reference herein to any federal, state,
local or foreign Law shall be deemed to also refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The words “day”
or “days” shall mean calendar day, unless denoted as a Business Day.  The words
“will” and “will not” are expressions of command and not merely expressions of
future intent or expectation.  When used in this Agreement, the word “either”
shall be deemed to mean “one or the other”, not “both”.  Unless otherwise noted,
references herein to a “party” are references to the applicable party to this
Agreement.

Section 5.03     Amendments and Waivers.

(a)       Any provision of this Agreement may be amended or waived if, but only
if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party, or in

 

--------------------------------------------------------------------------------

 

 

the case of a waiver, by the party against whom the waiver is to be effective.

(b)       No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies
hereunder or at law or in equity; accordingly, no exercise of any right or
remedy shall be construed as an election of remedies by any party.

Section 5.04     Binding Effect.  This Agreement shall be binding upon the
parties and their respective successors and permitted assigns, and shall remain
in full force and effect after the Closing.  Except as expressly provided in
this Agreement, this Agreement shall not be construed so as to confer any right
or benefit upon any Person other than the parties to this Agreement and their
respective successors and permitted assigns.

Section 5.05     Communications.  All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses

(a)       If to the Preferred Unit Purchaser:

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]

with a copy to (which shall not constitute notice):

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]

(b)       If to the Partnership:

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]

with a copy to (which shall not constitute notice):

[●]
[Address Line 1]
[Address Line 2]
Attention:  [●]
Email:  [●]





 

--------------------------------------------------------------------------------

 

 

or to such other address as the parties hereto may designate in writing.  All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the overnight courier copy, upon confirmation of
receipt if sent via email; and upon actual receipt when delivered to an air
courier guaranteeing overnight delivery.

Section 5.06     Entire Agreement.  This Agreement constitutes the entire
agreement among the parties and supersedes any prior understandings,
negotiations, agreements or representations among the parties or any of their
respective affiliates of any nature, whether written or oral, to the extent they
relate in any way to the transactions contemplated hereby or thereby.

Section 5.07     Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

Section 5.08     Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 5.09     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.

Section 5.10     Successors and Assigns.  The provisions of this Agreement will
be binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns.  No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement (including any
transfer by way of merger or operation of law) without the consent of the other
party, and any such purported assignment in violation of this Section 5.10 shall
be void ab initio.  Notwithstanding the foregoing, the Preferred Unit Purchaser
may assign its rights and obligations under this Agreement without

 

--------------------------------------------------------------------------------

 

 

the prior approval of the other party to this Agreement to any fund or account
managed, advised or sub-advised by GSO or any of its Affiliates; provided that
any such assignment shall not relieve the Preferred Unit Purchaser of any of its
obligations hereunder.

Section 5.11     Severability.  Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but, if any provision or portion of
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.

Section 5.12     No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any party may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of this Agreement, covenants, agrees and acknowledges that, no
Persons other than the parties shall have any obligation hereunder and that it
has no rights of recovery hereunder against, and no recourse hereunder or under
any documents, agreements, or instruments delivered contemporaneously herewith
or in respect of any oral representations made or alleged to be made in
connection herewith or therewith shall be had against, any former, current or
future director, officer, agent, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative or employee of any party (or any
of their successors or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder or member of any party
(or any of their successors or permitted assignees) or any Affiliate thereof or
against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager or member of
any of the foregoing, but in each case not including the parties, whether by or
through attempted piercing of the corporate veil, by or through a claim (whether
in tort, contract or otherwise) by or on behalf of such party against such
persons and entities, by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, or otherwise; it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on, or otherwise be
incurred by any such Persons, as such, for any obligations of the applicable
party under this Agreement or the transactions contemplated hereby, under any
documents or instruments delivered contemporaneously herewith, in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.

Section 5.13     Creditors.  None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditors of the Partnership or by any
creditors of any Subsidiary or Affiliate of the Partnership.

Section 5.14     Remedies Generally.    The parties hereto agree that
irreparable damage, for which monetary damages, even if available, would not be
an adequate remedy, would occur in the event that the provisions of this
Agreement were not performed in accordance with its specific terms and that any
remedy at law for any breach of the provisions of this Agreement would be
inadequate.  Accordingly, the parties hereto acknowledge and agree that each
such party shall be entitled to an injunction, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.  Each party hereby agrees that it
will not oppose the granting of specific performance and other equitable relief
on the basis that the other parties have an adequate remedy at Law or that an
award of specific performance is not an appropriate remedy

 

--------------------------------------------------------------------------------

 

 

for any reason at Law or equity.  The parties hereto acknowledge and agree that
any other party seeking an injunction to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in accordance
with this Section 5.14 shall not be required to provide any bond or other
security in connection with any such injunction.

[signature page follows]

 

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the Effective Date.

 

 

SN EF UNSUB, LP

 

 

 

By:

SN EF UNSUB GP, LLC, its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GSO ST HOLDINGS LP

 

 

 

By:

GSO ST ASSOCIATES LLC, its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit F

LTM EBITDA Levels

 

 

maximum levels for each applicable calendar year ended

 

 

 

 

 

 

 

 

 

 

 

Ratio of (x) the sum of outstanding indebtedness of the Partnership Group
Companies and the Base Preferred Return Amount to (y) LTM EBITDA (as defined in
the Credit Agreement)

12/31/17

12/31/18

12/31/19

12/31/20

12/31/21

12/31/22

12/31/23

12/31/24

12/31/25

Thereafter

3.0x

3.0x

2.0x

2.0x

2.0x

2.0x

2.0x

2.0x

2.0x

2.0x

 

 

--------------------------------------------------------------------------------